Case: 1:16-Cv-O7619 Document #:

LANDALE SIGNS AND NEON -v-

93-4 Filed: 11/26/18 Page 1 Of 26 Page|D #2863

Neil Edward Swindlehurst - l

 

 

 

 

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 2
1 UNITED s'rATEs DISTRICT comm 1 annum oF census
2 NoRTHERN DISTRICT or ILLINc)Is 2 101 me mmin, mine slsus nm non Ln,:
3 EAsTERN DIvIsIoN 3 H_ whaley Esq,
Patterson haw Finn
: 4 One llorth LaSalle Street, Suite 2100
6 Chicago, IL 60602
7 ;Lz_r::_==' .:- rl, 5 312'223'1599
_1 mhaeberle@pattersonlawfirm.com
8 E-"_ ' ;f f l 6
_J_- n - =1-- 1011 nn minimum Rmmlcmqunmsn co.¢
9 -v~ 7
Steven P. Polick, Esq.
10 RUNNION EQUIPMENT CO‘ and 9 S\'.even P. Polick & Associates, P.C.
JoHN DoE, l . . .
11 l 155 N. Miclngan Avenue, Sulte 700
:.-_¢¢_._=-_.j-,_--__r: 9 Chicago, IL 60601
12 . 312.729.5414
10 spoiick@sbcglobal`net
13 11 Danielle Harmata, CSR(A) Court Reporter
14 12
15 (See attached for appearances) 13
14
16
DEPOSITION 0F 15
17 NEIL EDWARD szNDLEHURST 15
(by Mr, s. 1>. volick, Esq.) 17
la le
Edmonton, Alberta 19
19 duly 20, 2018 20
20 Volume 1 21
21 zz
22
23
23
24 24
25 25
Page 3 n Ee 4
l (PROCEEDINGS COMMENCED AT 1:28 P.M.) 1 about your knowledge of this, the facts giving rise to
2 NEIL EDWARD SWINDLEHURST, having been duly sworn, examined 2 this lawsuit of Landale versus Runnion Equipment
3 by Mr. S. P. Poliek, Esq., testified as follows: 3 Company. And when I'm done, counsel might ask you some
4 Q MR. POLICK: Sir, would you please state 4 questions as well.
5 your full name for the record and spell your last name? 5 If at any time you're asked a
6 A Neil Edward SWindlehurSf, S-W-i-n-d-l-e-h-u-r-S-f- 6 question that you don't hear, you don't understand, or
7 Q And Neil is N-e-i-l? 7 you have any difficulty responding to, you should stop
8 A N-e-i-l, yes. 8 us and let us know the nature of the difficulty so that
9 Q Please have the record reflect that this is the 9 we can correct it. Will you do that?
10 deposition of Neil Edward Swindlehurst taken pursuant 10 A Absolutely,
11 to notice and set for today's date by agreement of the 11 Q 'I`he court reporter has to make a record of everything
12 parties. Is it -- did l pronounce it correctly, 12 that's said here today, so we have to speak up loud
13 Swindlehurst? 13 enough so she can take everything down correctly. We
14 A Yes. 14 have to try to avoid talking at the same time, which we
15 Q Have you ever been in a deposition before? 15 always do in everyday conversation, and then we have to
16 A lh'¢“’e been in 901111, being deposed 011 mam'monial 16 make sure to answer audibly as opposed to head nods,
17 matters 17 uh-huhs, things of that nature.
18 Q Okay. All rigbt, divorce case. Were you a witness or 18 A Okay,
19 a party, or how did that happen? 19 Q Are we clear on all the ground rules?
20 A I was involved in it as a party. 20 A Yes.
21 Q There you go. Well, that happens. Aside from that 21 Q Do you have any conditions that would affect your
22 experience, have you ever testified under oath before? 22 ability to hear or understand questions?
23 A No. 23 A No.
24 Q Okay, Well, this Will be far different We ¢an 24 Q Are you on any kind of medication today that would
25 guarantee you that. I'm going to ask you questions 25 affect your ability to hear or understand questions?

 

 

 

Calgary/Ednlonton Independent Reporters

EXHIBIT D

www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 2 of 26 Page|D #:864

 

LANDALE SIGNS AND NEON -v- Neil Edward SWindlehurst - 1
RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 5 Page 6
1 A No. 1 Athabasca University, and a bunch of courses through
2 Q What's your address? 2 U of A, and also specialized programs through Microsoft,
3 A 15122-110A Avenue, Edmonton, Alberta. 3 Novell, and the like.
4 Q And how long have you lived there? 4 Q What kind of degrees do you have?
5 A Four years. 5 A I have not finished a degree.
6 Q And with whom do you live? 6 Q Okay. What's been your course of study generally?
7 A Wanda Scherer, my partner. 7 A Course of study. Initially started out as general
8 Q Okay. And what's your date of birth and place of 8 studies as first-year universities [sic] Want to be, and
9 birth? 9 basically slid over to computers at an early age and fell
10 A November l3th, 1963, in Edmonton, Alberta. 10 in love With them and been doing that ever since.
11 Q So how old are you today? 11 Q Okay. And then you said you've taken a number of-- we
12 A 54. 12 call them "continuing legal education courses" for
13 Q Okay. And you were married just the one time? 13 lawyers, but you've taken a number of courses that are
14 A Technically I‘ve never been married. Common-law divorces 14 put out by manufacturers --
15 with children, so... 15 A Yes.
16 Q Okay. How many kids do you have? 16 Q --in the computer industry?
17 A Ihave one. 17 A Yes.
18 Q What's the name and age of your child? 18 Q Did I state that correctly?
19 A Robcrt Stephen Swindlehurst, and his age is 32. l 19 A Correct.
20 Q Can you summarize for us your educational background, 20 Q And what do you get when you take one of those courses?
21 where you went to school, when you got out? 21 Certificate?
22 A Oh, high school was taken through Harry Ainlay Composite 22 A The knowledge, that's about it. Sometimes there's a
23 High School. 23 certificate; sometimes there's not. Depending on the
24 Q Okay. 24 nature of the course.
25 A University education was done through 25 Q And do you have to -- well, are you licenced?
Page 7 n Page 8
1 A There is no licencing required for my position. 1 basically taken for the knowledge, directly applied to
2 Q l know. Just thought I'd ask. You never know. 2 What I need to learn at the time.
3 A Yeah. 3 Q Okay. And "audit" is probably the term I was looking
4 Q Some places they licence everything. Okay. So you're 4 for. When is the last time you took an audited course,
5 not required to take any kind of continuing studies? 5 you know, where you're scored, graded, whatever?
6 A It's a matter of course that I have to do continuing 6 A In computers? Or in general?
7 education just because of the dynamic nature of computers 7 Q Computers.
8 in general. 8 A Probably over ten years ago.
9 Q Okay. But no requirement, but it's a good idea if you 9 Q And just generally What was that course of study?
10 want to stay in the business? 10 A l believe it was database management and structure
11 A You don't have any choice. It just changes that fast. 11 layouts.
12 Q And what’s the last course you took? 12 Q And where are you employed now?
13 A Basically there's just more online learning rather than 13 A I'm self-employed
14 regular course Work at this point. 14 Q And do you do business under any particular name?
15 Q Okay. 15 A The Flattened Toad Limited.
16 A Because -- basically keeping up on news, industry trends, 16 Q And how long have you done business under that name?
17 looking at specific case scenarios as far as applications 17 A Since 2009.
18 on programs, software as required. 18 Q And is it an incorporated --
19 Q Okay. Is it a --is it a course in the traditional 19 A Yes.
20 sense where you have to observe or read certain 20 Q -- company? Are you the sole owner?
21 materials and then be tested on it later, or is it just 21 A l am the sole owner,
22 the kind of thing that you -- 22 Q Okay. And then how long generally have you -- strike
23 A No. 23 that.
24 Q -- you examine or watch and try to -- try to -- 24 What field are you in? What is
25 A Most of it's not audited. So most of it is just 25 your occupation?

 

 

 

Calgary/Edmonton Independent Reporters Pages 5-8
www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 3 of 26 Page|D #:865

LANDALE SIGNS AND NEON -v-

Neil Edward Swindlehurst - 1

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018
jj Page 9 Page 10

1 A IT management and support. l Q And just give us a timeline. Which ten years?

2 Q Information technology management and support? 2 A Would have been from the early '80s to the late 'SOS. So
3 A Correct. 3 basically 1980 to 1990. Some -- pretty much all in

4 Q And how long have you Worked in that field? 4 there.

5 A Since late ‘80s, early '905. 5 Q And where did you go after that?

6 Q And have you worked for other outfits that, you know -- 6 A At that point, 1 started up my own firm, which was

7 A Yes, I looked after Hebdo Mag's computer systems over 7 Clockwork Consulting, and that was started in 1992.

8 western Canada for a number of years. 8 Q But the same --the same industry?

9 Q I'm not familiar with the name. What's the name of the 9 A Yes.
10 company? 10 Q And how long did you do business under Clockwork --
11 A Hebdo Mag. 11 A I did business under Clockwork until 2009, and at that
12 Q Yeah, how do you spell that? 12 point, I changed it over to the new company.

13 A H-e-b-d-o Mag. 13 Q So same -- same company, different - same business,
14 Q And what is their business? 14 different name?

15 A Basically publications So they ran the Bargain Finder, 15 A Yes.

16 the Auto Trader, the Home Renter‘s Guide, Home Buyer's 16 Q Any other reason for the changeover?

17 Guide, printing plants, presses. Basically the whole 17 A I had bought a purchase -- or purchased land about an

18 gambit [sic] on publications. They had at that point 18 hour out of town, and because it was over ten aeres, I

19 approximately 60 publications that I looked after all the 19 had to incorporate a company to run the place. And
20 IT support for. 20 talking to Revenue Canada, was advised to centre the
21 Q It's almost a vanishing industry with the hard copy. 21 company out there so I could deduct my gas mileage back
22 A Yes. 22 and forth.
23 Q How long did you Work for that outlit? 23 Q Okay. So it was a more reasonable business purpose
24 A The Auto Trader, in several positions Probably 24 there tax-wise to --

25 ten years. 25 A Yes.

_ Page 11 ' Page 12

1 Q -- do it in that fashion? 1 father worked at the University of Alberta. So I had

2 A Yeah. 2 computer access ever since I was probably five years old.

3 Q Okay. Do you have any other employees? 3 Q And they were wood burning in that stage, but, yeah.

4 A No. 4 A Tape driven by sound, so...

5 Q Have you ever had any other employees? 5 Q Yes. l remember. All right. So have you had any

6 A I was up to about six employees with 6 other jobs since -- you know, since you finished any

7 Clockwork Consulting, and after the stress of dealing 7 formal schooling in any other industry aside from

8 with employees, I shut that down fairly quickly. l have 8 information technology?

9 three or four people that I work with that I bring in as 9 A Growing up I had lots of jobs in lots of industries, but

10 independent contractors if l need them. 10 since I've settled with the IT, that's been pretty much

11 Q Okay. So otherwise you're the chief cook, so to speak? 11 the sole...

12 A Yes. 12 Q Since you've been 18 or so? Or whereabouts?

13 Q And so if you get stuck or you need a little backup, 13 A No, about probably -- let's see. Probably around

14 you call on people that you've worked with before? 14 20 years old, 20, 21.

15 A Correct. 15 Q So most of your adult life certainly?

16 Q Whether they work on a per diem basis or whatever it 16 A Yes.

17 might be? 17 Q Do you have any other special skills?

18 A Correct. 18 A Oh, l have a very varied skill set. I'm very handy with

19 Q Okay. And how did you start in the industry again? 19 my hands. I've been a finishing carpenter; I've been an

20 A Basically when l worked with the Auto Trader and 20 iron worker; I've been an electrician. And this was all

21 Hebdo Mag, it's -- they kind of morphed from one to the 21 growing up.

22 other over the years. I got involved with the computers 22 Q Okay. So you picked up some skills in the trades?

23 at that point and fell in love with them and kept on 23 A Yes.

24 going from there. I've got a pretty vast computer 24 Q All right. And how long have you worked for Landale?
25 background because Ibasically grew up with them, as my 25 A Probably '94, '95.

 

 

 

Calgary/Edmonton Independent Reporters

Pages 9-12

www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 4 of 26 Page|D #:866

LANDALE SIGNS AND NEON -v-

Neil Edward Swindlehurst - 1

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 13 Page 14

1 Q And who do you principally report to over there? 1 Q But usually it's a one-hour visit, just a quick

2 A Darrell and Carol and their daughter Laura. 2 tune-up?

3 Q And just generally describe for us what you do there. 3 A Yeah. Most of the systems, once you set them up, they're
4 A Basically manage their information systems, look after 4 pretty much hands-off. So it's -- user errors is the

5 their computers, and make -- all the processes that they 5 Number 1 thing that I end up having to correct And then

6 involve. 6 there's just periodic updating as required

7 Q Okay. So periodically -- I mean, you would install new ' 7 Q Okay. And some of that you -- can you do some of that
8 systems, new software? 8 offshore too away from Landale?

9 A l install, update, reload, modify, whatever‘s needed to 9 A Yes. 1 do have remote access into their server, which l

10 keep the systems up and running. 10 can verify the backups and making sure that patches are
11 Q Okay. Come up -- keep the systems current, running -- 11 up to date and everything's running solidly on a regular

12 A Yes. 12 basis.

13 Q -- and, as the need might arise, upgrade? 13 Q All right. Have you ever been involved in a lawsuit

14 A Correct. 14 before aside from this one?

15 Q Okay. And that's generally been your involvement over 15 A No.

16 there since 1994 or so? 16 Q And, again, not a divorce thing, but I mean more where
17 A Correct. 17 you were contacted as a consultant or an expert with

18 Q Okay. And how often are you at Landale? 18 regard to information technology.

19 A Probably at least once a week. 19 A No, I haven't.
20 Q Okay. And how long is a visit typically? 20 Q All right. So this is the first time around. Did you
21 A Minimum one hour. Sometimes up to four or five hours 21 review any materials to get ready for your deposition
22 depending what's needed. 22 today?
23 Q Okay. So if there's a glitch, obviously you stay 23 A Yes. I did meet with Darrell and the lawyer here

24 longer? 24 yesterday, And at that point, we went through a few of

25 A Yes, 25 the emails.

Page 15 _ Page 16

1 Q Okay. Aside from looking at a few of the emails, what 1 like that?

2 else did you look at? 2 A The police I did. Once we figured out what was --

3 A That was pretty much it. It was about an hour and a half 3 happened, I did make a call into the police, and then

4 just kind of going through the emails, seeing if l 4 Darrell followed that up with the police from there.

5 remembered certain things, whether it was my writing on 5 Q All right. So you talked to the Edmonton -

6 stuff, et cetera. 6 A Edmonton --

7 Q Okay. Do you have a file yourself that you've kept or 7 Q -- Police?

8 generated as a result of this -- 8 A -- city police.

9 A There is a file of the original copies that I pulled off 9 Q You never contacted the Royal Canadian Mounted Police‘.’
10 that I've got in my office. 10 A No.

11 Q Okay. Original copies of what? 11 Q Or the Federal Bureau of Investigation?

12 A Of the emails that -- 12 A No.

13 Q Okay. So -- and we'll look at some of these things in 13 Q Or any other agency?

14 a little bit, but generally speaking, some of-- all 14 A No.

15 the emails that have already been disseminated here, 15 Q And what was the extent of your report or your initial
16 you've either given them to Darrell, who's given them 16 contact with the Edmonton Police?

17 to the lawyers, who presumably gave them to me too? 17 A Basically it Was a matter of reporting the fraud and

18 A Correct. 18 pulling documents on what we had as an email chain

19 Q Okay. So anything else that's in your file aside from 19 throughout the whole process.

20 these emails? 20 Q And did you forward those to the Edmonton Police or

21 A No. 21 meet with the Edmonton officer?

22 Q Have you consulted with anybody else about, you know, 22 A Ithink we printed out copies. I don't thinkl

23 this -- you know, the fraudulent wire transfer? 23 personally met with the officer. I think that was

24 A No. 24 Darrell that did that, Ibelieve 1 contacted him and

25 Q So you never spoke to the police, for example, anything 25 explained what had happened, and initially they were very

 

 

 

Calgary/Edmonton Independent Reporters Pages 13~16
www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 5 of 26 Page|D #:867

 

 

 

 

LANDALE SIGNS AND NEON -v- Neil Edward Swindlehurst - 1
RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 17 Page 18
1 reluctant to even open up a case on it. 1 Q Okay.
2 Q Yeah, that's what Mr. Brown said. Little arm twisting. 2 MR. POLICK: Off the'record.
3 A And it was only because of the amount of money involved 3 (DISCUSSION OFF THE RECORD)
4 that they agreed to open up a case. 4 Q MR. POLICK: We're back on the record.
5 Q Okay. Have you ever been involved in the -- strike 5 Well, you said you've been involved in the industry
6 that. Let me ask it again. 6 since you Were at least 20, and you're 54 today. Have
7 What other companies do you 7 you ever been involved in, you know, similar instances
8 work for aside from Landale? 8 where somebody‘s been defrauded?
9 A I've got a whole sleW of different companies that I work 9 A No.
10 for. 10 Q So this is the first?
11 Q Well, I don't want any trade secrets in case I get in 11 A This is the first fraud that I've had to deal with,
12 the business Don't want me showing up on your 12 Q Okay. And nothing since, I assume?
13 accounts. But just generally, what other kinds of 13 A No.
14 companies? 14 Q Why don't --
15 A I run a gambit of different companies. Landale is the 15 A Well, borderline on fraud is l have had customers that
16 only signed company I run with or I work with. I work 16 have undergone ransomware attacks, which would be, I
17 with machine shops STAMCO Specialty Tool. GT Metal is 17 guess, fraud if you actually paid them or followed
18 a metal fabrication outfit. Heart Lake Construction is a l 18 through.
19 construction firm that I work with. And Air Tech 19 Q It's still a criminal act, yeah, for sure.
20 Industries, which is a compressed air manufacturer And 20 A Yeah, so that happens along with, you know, just people
21 there's several others Imean, there's lots of 21 opening infected emails, et cetera. So I have had to
22 different companies. 22 deal with different virus attacks and ransomware attacks
23 Q I was just trying to get an idea as to what percentage 23 Q And more than the emails that come from Nigeria that--
24 of your business Landale is. 24 you know, "Send us a million dollars." But these
25 A Landale is probably 5 percent of the business. l 25 hostage matters --
Page 19 ' Page 20
1 A Yes. 1 A I found no malicious software anywhere on his machine.
2 Q -- how many times have you been involved in those? 2 Q Okay. And how long did it take to do a scan?
3 A Maybe five or six. 3 A Probably took about two hours all told.
4 Q Okay. But this is the only one that involves a 4 Q Okay.
5 significant wire-transfer-of-funds -- 5 A Because there are several scans to run.
6 A Right. 6 Q Okay. Yeah, I just want a ballpark idea. And all this
7 Q -- fraud? 7 was done within a few days of when you learned of the
8 A This is the only one that's accumulated in a large 8 fraudulent wire transfer?
9 financial loss Most other companies are backed up 9 A This was done on the Wednesday after -- basically as soon
10 regularly and often, and any time they've suffered 10 as they found out what had happened, 1 got called in to
11 attacks, it's just a matter of restoring the data back to 11 start looking at it.
12 the last day's state. Usually takes about two hours, 12 Q Yeah, and I think we established from Mr. Brown's
13 which is the effect of their exposure and... 13 deposition that the second set of wiring instructions
14 Q Okay. So you had the brief conversation with the 14 and the money that was transferred pursuant to that
15 police; you made copies of documents for Darrell 15 second wiring instruction was Friday the 13th. And
16 basically to take to the Edmonton Police and complete 16 then -- so you were saying it would be Wednesday the
17 the report? 17 18th when you were doing the scans?
18 A As soon as we found out that there was a theft and I got 18 A Correct.
19 called in to Darrell's office and he explained kind of 19 Q If we're on the same timeline. And is that -- was
20 what happened, the first thing l did was pulled all the 20 Wednesday the first day you were notified or called in?
21 relevant emails and did a backup of his system as far as 21 A Yes.
22 the emails, Outlook7 and then started running full scans 22 Q Okay. I'm just curious, and I Won't belabour the
23 on his system. 23 point, but why didn't you get any national agency
24 Q Okay. And as long as we've verged into that topic, 24 involved like the Royal Canadian Mounted Police or the
25 from the results of the scan, what did you tind? 25 Federal Bureau of Investigation?
Calgary/Edmonton Independent Reporters Pages 17-20

www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 6 of 26 Page|D #:868

 

LANDALE SIGNS AND NEON -v- Neil Edward Swindlehurst - l
RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 21 Page 22

1 A Because it was very evident from the Edrnonton Police that 1 A Yes.

2 because there was no felony or no injury in place, you 2 Q And how long did that process take?

3 couldn't transfer across country boundaries 3 A Pretty much I think that was the rest of the aftemoon.

4 Q Okay. 4 Probably at least three and a half, four hours

5 A Loosely translated, because nobody got murdered, they 5 Q Okay. So aside from -- or after the work you did on

6 couldn't go across borders. 6 Wednesday, have you had any other involvement in trying

7 Q Well, no, I understand that, but, I mean, you know, a 7 to investigate this fraudulent wire transfer?

8 part of the crime happened in the United States, so to 8 A I did try to search up some of the IP addresses that had

9 me, the first thing, I would contact the Federal Bureau 9 come through, and didn't get too much success tracking

10 of Investigation. 10 them back.

11 A No, I did not do that. l 11 Q Okay. And when did you do that?

12 Q Okay. All right. What else did you do With reference 12 A That would have been that day, the next -- within the
13 to, you know, your first involvement on that Wednesday, 13 next couple of days afterwards

14 the 18th, aside from doing a scan for a couple hours 14 Q Okay. So either on the 18th or the 19th or 20th,

15 and... 15 thereabouts?

16 A Basically I went through and printed off all the emails 16 A Correct.

17 that l found on his system, including the headers, and 17 Q And how long did it take to try to track the -- what

18 then sort of started going through the header information 18 are we tracking, the ISP, or what do they call it?

19 trying to figure out What had actually transpired 19 A The lP addresses

20 Q Okay. So for the most part, you scanned and say, 20 Q Okay.

21 "Okay, everything seems to be okay here. Now I'm going 21 A And that probably took me a couple hours to find out that

22 to go back and try to track where this stuff came 22 they were all pretty much all -- what's the best way to

23 from"? 23 phrase that? There wasn't any privately owned IPs within

24 A Correct. 24 the whole works

25 Q In very general terms, I assume? 25 Q Okay. Somewhere there's an indication they were
Page 23 ' Page 24

l apparently -- there was some source that was offshore? 1 into a router, change the routing on it; and you track it

2 I saw a note to -- reference to the British Virgin 2 back, you get back to that router.

3 Islands. Is that part of your research? 3 As far as an IT management goes,

4 A Yeah, I don't recall that Most of the tracking that I 4 any time you have something weird with the router, you
5 did was all centred down into the States. 5 just reload the firmware from scratch. You don't even

6 Q Okay. So what happens, you track it, and then suddenly 6 bother trying to figure out what happened

7 the trail ends, or how does it stop? 7 Q What went wrong?

8 A Pretty much l just documented what I could, and that was 8 A Yes.

9 given to the police. 9 Q Huh.

10 Q Okay. But how far were you able to track the source of 10 A So there's a limit to how far you can pull back IPs.

 

 

 

11 any of these? 11 Q Okay.

12 A Not very bloody far. 12 A Occasionally you do have IP addresses that are centred to

13 Q And, again, I'm not in your business, and, you know, 13 a physical location, and that was more what l was trying

14 I'm a paper and pencil guy, so why -- why were you not 14 to fmd.

15 successful? How was it -- how did this thief, you 15 Q And how far were you able to track --

16 know, try to cover his tracks? 16 A They were basically --

17 A Basically, on the internet, tracing IPs is -- extremely 17 Q -- that?

18 easy to forge IP addresses and to mask your trail. 18 A -- put back to intemet providers with a large pool of

19 Q Okay. So just like creating a false corporation, and 19 addresses

20 then closing shop and opening up another one? 20 Q Okay. And did you keep any kind of record of that

21 A Effectively. A lot of the internet is -- routes traffic 21 search?

22 all through routers. Surprisingly, a large number of 22 A No.

23 routers are manufactured by Cisco and an extremely 23 Q How come?

24 large percentage still have "Cisco" as their default 24 A Basically it was just easy -- it was non-fruitful and

25 password. So anybody on the intemet can basically log 25 nonproductive, so 1 couldn't get anywhere with it. The
Calgary/Edmonton Independent Reporters Pages 21-24

www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 7 of 26 Page|D #:869

LANDALE SIGNS AND NEON -v-

Neil Edward Swindlehurst - 1

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 25 Page 26
1 IPs themselves are easy enough to look up with the 1 What did you learn?
2 headers on all the emails 2 A Basically most of the stuff is all done offshore.
3 Q Okay. Any other investigative work you did as a result 3 Usually it's done through intercepting emails and
4 of this fraudulent wire transfer that we haven't 4 infecting local machines Because Darrell's did not have
5 summarized somehow? 5 any infection or malware or anything else, basically we
6 A 1 did do a bunch of reading on the different fraud types 6 kind of figured it was on the other side running inside,
7 and cases like this, trying to get a better handle on how 7 was the upshot that 1 got out of it.
8 it actually happened 8 Q And there's some notes out there that basically say,
9 Q Okay. So part of-- well, and it's also, yeah, 9 Well, you know, it wasn't a Landale machine from our
10 follow-up education. 10 search.
11 A The other thing that 1 did was instantly -- or pretty 11 A Right.
12 much one of the first things 1 did is changed the 12 Q So therefore, it must have been Runnion.
13 passwords on Darrell's accounts And at that point, 13 A Basically.
14 contacted our ISP, which was Look Communications, 14 Q Simple terms?
15 inquiring about if they had any problems with their 15 A Yeah.
16 system or any glitches or anything else and explained 16 Q And that's -- is that generally the conclusion you came
17 exactly what happened. And they put up a trouble case, 17 to?
18 and basically they said, no, their system was fine and 18 A Yes.
19 just do the usual things to change your password and set 19 Q What's the basis for that conclusion?
20 it up with SSL, and that was their boilerplate response. 20 A By testing all the systems, finding nothing adverse in
21 Q Okay. And you said you also reviewed some articles or 21 any of them, if there's nothing here, it's got to be on
22 some sources of information about how this crime occurs 22 the other end. That's the long and short of it.
23 and recurs? 23 Q Okay. But did you consider any other potential sources
24 A Right. 24 that were hacked besides Runnion?
25 Q What were the results of that continuing education? l 25 A Well, it-- basically there's very few pieces in the
Page 27 ` Page 28'
1 chain where you've got from the originating computer to 1 A Yes.
2 the ISP to the ISP to the destination computer. 2 Q Is this the only time you ever spoke with
3 Q Yeah, but did you consider any other sources -- I mean 3 Patrick Runnion?
4 entities that may have been hacked aside from Landale 4 A It was.
5 and Runnion? 5 Q And did you make any kind of record of that
6 A 1 don't understand the question. 6 conversation?
7 Q Okay. Well, We can come back around to it here in a 7 A No, 1 didn't.
8 bit, l 8 Q Did Mr. Brown?
9 Any other basis for your 9 A Not that I'm aware of.
10 conclusion that the Runnion system must have somehow 10 Q And just how long did the conversation take?
11 been hacked aside from what you told us? 11 A It was probably five or ten minutes lt basically
12 A We did have a conversation with Mr. Runnion that had 12 rehashed what happened. 1 think he was going to give the
13 called in to Darrell's -- or into Landale, and we had a 13 information to his IT guy so his IT guy could follow up.
14 conversation on speaker phone where he alluded to they 14 1 believe he was also going to send us copies of the
15 had some problems in the past before. 15 emails he had on his end so we could actually prepare --
16 Q Okay. And when do you think that conversation 16 or look at them back and forth to see where -- we could
17 occurred? 17 figure out where it all went off the rails
18 A That would have been probably on the Wednesday. 18 Q Right. This is where you're trying to do your
19 Q Okay, probably -- the 18th? 19 tracking?
20 A The Wednesday afternoon on the 18th. 20 A Right.
21 Q Okay. And who else was present for this conversation? 21 Q Okay. And what else was said -- and by "he," you're
22 A Would have been Darrell and myself`. 22 referring to Patrick Runnion?
23 Q In Mr. Brown's office? 23 A Yes.
24 A In Mr. Brown's office. 24 (DISCUSSION OFF THE RECORD)
25 Q And then Patrick Runnion on the phone you believe? 25 Q MR. POLICK: We're back on the record after

 

 

 

Calgary/Edmonton Independent Reporters

Pages 25-28

www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 8 of 26 Page|D #:870
LANDALE sIGNS AND NEoN -v-

Neil Edward Swindlehurst - 1

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018

Page 29 Page 30

1 a brief break here. 1 we had a situation in the past where his lawyer had

2 What else was said as best you 2 gotten instructions from him that were not valid, that

3 recall, you know, of this phone conversation between 3 weren't sent from him.

4 Pat Runnion, you, and Darrell Brown on the 18th, the 4 Q Okay. Any further detail about what this involved?

5 Wednesday after the wire fraud? 5 A As far as Iremember, it was something to do with

6 A Well, basically it was trying to figure out what had 6 instructions for a real estate purchase that --the email

7 happened, and that's where Mr. Runnion was quite helpful 7 had instructed the lawyer to send money to some account

8 in agreeing to do certain other items to provide us with 8 to finalize a real estate purchase

9 the information so we could try to figure out what had 9 Q Okay. Any other -- any other language you remember

10 happened 10 from that conversation with Pat Runnion that-- about

l 1 He had also mentioned at the 11 this?

12 time that he had a problem where his lawyer had been 12 A No. That‘s about all that it was, just kind of a couple

13 emailed from his account instructions to wire money some 13 of remarks sort of in passing on the conversation

14 place, The lawyer thought it was rather bizarre, called 14 Q Okay. So did Pat say he personally experienced this,

15 him up personally, and then he found out that, you know, 15 that it was his company, or that it was individually,

16 that was not a valid email. And that's where we kind of 16 or was his lawyer's issue?

17 got an indication that the problem was on Runnion's end, 17 A From what 1 understand, it was an email from him to his

18 just because of that. 18 lawyer.

19 Q Okay. And just as best as you can, describe the 19 Q But do you know if it was -- had to deal with the

20 wording that was used by Pat Runnion about his lawyer 20 Runnion company or Pat Runnion individually?

21 getting some kind of email asking for money. Any other 21 A That was -- my understanding it was the Runnion company.

22 details about -- 22 Q All right. Any further conversation or details about

23 A Well, 1 think he -- 23 that that --

24 Q -- what this entailed? 24 A No, it's just that he was agreeable to send up whatever

25 A -- had mentioned that, you know, we have had a problem -- 25 information he had, and he was contact -- going to
Page 31 n Page 32

1 contact his 1T person to go through all their systems at 1 A No.

2 the same time to find out. 2 Q No other form of communication with the information

3 Q Right. You said Pat Runnion wanted to get all this -- 3 technology guy?

4 A Yeah. 4 A No.

5 Q He wanted to find out too. 5 Q All right. So it sounds like you never talked to each

6 A Yes. 6 other in one fashion or the other?

7 Q And he did send whatever you just referenced as well as 7 A 1 don't believe We did.

8 have you contact his information technology guy? 8 Q Okay. What other things have you done in terms of

9 A 1 don't believe 1 ever talked to their 1T guy. 9 trying to, you know, help find this fraud aside from

10 Q Okay. You didn't talk on the phone or certainly not in 10 what you already told us?

11 person? 11 A Yeah, my primary job was to pull all the information I

12 A Not that 1 remember. 12 could, document it together, and just hold onto it.

13 Q Did you communicate with the other information 13 Basically we took a quick look at it, sent it to the

14 technology person? Runnion‘s? 14 police, and left it in their hands

15 A I'm not sure. I don't think 1 did. I'm not quite sure 15 Q All right. I know we've marked as -- Brown Exhibit 1

16 on that one. 1f1 did talk to him -- yeah, 1 can't 16 earlier today. It's documentation that was forwarded

17 recall ever talking to their IT guy. 17 over by Landale's attorney quite some time ago. You're

18 Q Okay. Well, you don't remember any phone conversation 18 not going to have to read the whole thing, but we are

19 with the information technology guy for Runnion. Do 19 going to -- which there are additional copies here

20 you remember exchanging any kind of correspondence with 20 somewhere.

21 him, whether electronic, you know, hard copy, or any -- 21 MR. POLICK: Did you guys --

22 A No, 1 don't think -- 22 MR. HAEBERLE: I've got my copy.

23 Q -- other communication? 23 MR. POLICK: Okay.

24 A -- 1 ever talked to him directly at all. 24 Q I'll give you the originals here in a second after I

25 Q Did you ever swap emails? 25 find out where I want to start off. Here. Let me give

 

 

 

Calgary/Edmonton Independent Reporters

Pages 29-32

www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 9 of 26 Page|D #:871

LANDALE SIGNS AND NEON -v-

Neil Edward Swindlehurst - 1

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 33 Page 34
1 you Exhibit 1 to look at while 1 look for my other 1 never addressed it directly.
2 copy. And if you start paging through there, you're 2 Q All right. Well, What else did you talk about
3 going to get beyond the original contract or purchase 3 yesterday?
4 documents, and you're going to eventually come down to 4 A It was just basically confirming that 1 had put my
5 these wire-transfer instructions And I'm sure you‘ll 5 initials and comments on the emails and whether 1
6 know it when you see it. Here we go. I found my copy. 6 remember Seeing them --
7 If you look at the page, it's 7 Q Okay.
8 numbered by -- counsel for Landale numbered it as -- 8 A -- et cetera_
9 A "C" 3. 9 Q All right. Any other discussions you had yesterday?
10 Q -- "C" 3. l 10 A Not of any note.
11 A "C" 3, yes. 11 Q Well, if it had to do with this case, it would be of
12 Q All right. And you've l assume had an opportunity to 12 note, but anything else about this case?
13 review this before? 13 A No, nothing else about the case, 1t was just more of a
14 A Ihave seen it before, yes. 14 meeting, saying hello, introducing, and kind of showing
15 Q When is the last time you looked at any of the 15 what emails and the package that was happening
16 documentation with reference to this wire transfer? 16 MR_ POLICK: Go off the record.
17 A We did briefly go through the emails, which is part and 17 (DISCUSSION OFF THE RECORD)
18 parcel of all this, yesterday. 1 did not study them in 18 Q MR. POLICK: All right. Let's go to a few
19 depth or anything else recently. 19 preceding pages there. I think it's numbered as -- it
20 Q And this is a meeting between you and Darrell Brown and 20 should be "C" 1, but it's 1 "C."
21 counsel? 21 A Okay.
22 A Yes. 22 Q And is this one of the emails you Were talking about
23 Q Okay. And just - but what was said with reference to 23 that --
24 this first wire instruction, for example, yesterday? 24 A Yes,
25 A Ibelieve 1 saw it within the package of emails, but we 25 Q Yeah, it refers to the first wiring instructions?
Page 35 ' Page 36
1 A Yeah. l A Yeah.
2 Q And it's dated -- 2 Q Now, the handwriting on top, is any -- or on this page,
3 A April 18th. 3 is any of this handwriting yours?
4 Q At 1:02 p.m., sent from someone who says they're 4 A 1 believe the "lst instructions with routing" --
5 Jennifer Molina, and it's runnionequpment company? 5 Q That's your handwriting?
6 A Correct. 6 A Yeah, 1 believe that is my writing.
7 Q Yeah. Did you catch that the first time you saw that? 7 Q Okay. Good. That's what Mr. Brown said. No one can
8 A No, 1 didn't 8 recognize my handwriting, so...
9 Q Okay. But obviously somebody changed the spelling of 9 Back to "C" 3, the
10 "equipment"? 10 wire-transfer information.
11 A Yes. 11 A Yes.
12 Q And we can assume that's because of some kind of 12 Q And we're not going to go through this, but obviously
13 fraudulent intent, I would anticipate, or you tell me. 13 there's all kinds of-- it's again directed to a bank
14 A In retrospect, knowing what happened, yes, it would be 14 in North Carolina for a guy by the -- Michael Mitch
15 for fraudulent intent. 15 LLC. Did you investigate this bank in North Carolina
16 Q Right. Because the addresses obviously got misspelled, 16 or try to investigate Michael Mitch LLC?
17 a common name or a common word? 17 A No, 1 did not.
18 A Yes. 18 Q Okay. So your purpose, then, was just to try to track
19 Q Anyhoo, this was sent to Darrell at his email address, 19 where these communications came from?
20 and here you got a copy to Pat Runnion, again at 20 A Correct.
21 "equipment" spelled wrong? 21 Q And is that the next three pages here starting at
22 A Yeah. 22 "C" 4?
23 Q And this is just an "enclosed, please find the wiring 23 A This is the header off the email itself. Every email has
24 instructions" basically, is the gist of this 24 information embedded in the header of the email which
25 communication. Right? 25 points out directions how it goes, what servers it hits,

 

 

 

Calgary/Edmonton Independent Reporters

Pages 33-36

Www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 10 of 26 Page|D #:872

LANDALE SIGNS AND NEON -v-

Neil Edward Swindlehurst - l

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 37 Page 38
1 et cetera. l A Correct.
2 Q Okay. So, in essence, it's collapsed in the header? 2 Q All right. So then it just continues. It's like a
3 A Yes. 3 chain; right? It goes then through --
4 Q And you've opened it up here in this two and a half 4 A Mm-hm.
5 pages? 5 Q -- from one mega -- from outbound.mailboxhost [sic] to
6 A Correct. 6 megamailservers. That sounds like a big -- a big,
7 Q That‘s what you're saying? All right. So then just 7 what, a --
8 explain or interpret what you found. 8 A Yes. That is, I believe -- megamailservers is TELUS,
9 A Basically this gives you your actual mail servers on 9 Which is one of the largest providers in Canada,
10 where it was received from and where it's shipped from. 10 Q So just a large collection of addresses run through
ll Q So, again, just tells us runnionequpment. 11 that site?
12 A Yeah. 12 A Yep. Occasionally through the headers themselves you can
13 Q J. Molina. 13 get detailed information as to corporater owned or
14 A Yeah, and it basically tells you who was copied in on it 14 private IPs, which would enable somebody to track them
15 and the mail flow settings 15 back. In this case, it seemed to be a common pool
16 Q And so -- and then it talks outbound through a 16 through regular ISP providers
17 mailhost.com? 17 Q And if I understand, he's basically running it through
18 A Which would have been the server that it went through. 18 very crowded providers?
19 Q And how -- do you know -- we know where that's at, or 19 A Yes.
20 how do we find that? 20 Q So you have a -- anybody would have a harder time
21 A lf you do a search on the IP of 208.91.198.232, it will 21 tracking the individual who --
22 tell you the location of the address. 22 A Yes, that's --
23 Q And so did you find that out? 23 Q -- did this? Trying to blend in with the crowd?
24 A Yeah, it was in the States some place. 24 A Basically on any of these, most of the major providers
25 Q Okay. But I assume not at Runnion Equipment Company? 25 own several large subnets of IP addresses. So a subnet
Page 39 Page 40
1 is a collection of IPs ranging anywhere from 256 up to 1 numbers, but that's normal, because in large corporate
2 basically a million IPs. So... 2 environments, they have multiple machines to run as
3 Q Okay. So if I understand really what you're saying on 3 servers for outgoing and incoming mail.
4 these two and a half pages, it kind of tells us, again, 4 Q Okay. But it's still a consistent pattern of conduct
5 the route all these communications travel through but 5 or modus operandi that this guy is using?
6 doesn't really tell you who the bad guy was -- 6 A They were using consistent equipment to send their
7 A Correct. 7 emails.
8 Q - and where exactly he might be located? 8 Q Okay. So are we done with the routing - the
9 A Right. 9 information from the routing summary of that first
10 Q And, again, I'm using the common idea of somebody -- an 10 email? And wiring instructions of -- it's --
11 individual just walking into, you know, a crowd of 11 A On "C"?
12 1,000 people to try to disappear. 12 Q -- April 18, 2016.
13 A Right. 13 A Yes.
14 Q In essence, that's what this person's doing? 14 Q Okay. I just want to make sure you --
15 A Right. 15 A Yeah.
16 Q Any other significant information from this 16 Q -- we've got all the significant information out of
17 two-and-a-half-page routing? 17 there that you were able to secure.
18 A No, the routing 1 believe was consistent through pretty 18 Then I think we're up to What's
19 much all of these spoofed emails. 19 marked as l "D" there?
20 Q So you mean the same mega servers -- 20 A Correct.
21 A Yes. 21 Q Now, this is a --it should be the second set of wiring
22 Q -- and - 22 instructions.
23 A Were pretty much used consistently. 23 A Yeah.
24 Q Okay. 24 Q Where it's of the --the cover sheet for it, the email.
25 A Yeah, they're -- they may have slightly different 25 This one’s dated May 12, 2016, again, from

 

 

Calgary/Edmonton Independent Reporters

Pages 37-40

www.indreporters.com

 

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 11 of 26 Page|D #:873

 

LANDALE SIGNS AND NEON -v- Neil Edward Swindlehurst - 1
RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 41 Page 42
1 runnionequpment? 1 Q Did you ever try to find where Prime C. Contractors is?
2 A Yeah. 2 A 1 believe l did do a name search on it, and it wasn't
3 Q Which -- copied to Pat Runnion at equpment and directed 3 very helpful.
4 to Darrell Brown. And, again, it's just an "enclosed, 4 Q Did you find anything or any location?
5 please find." But then there's handwriting above it. 5 A I found lots of Prime Contractors, but no Prime C.
6 A “Changed bank info"? 6 Contractor.
7 Q Yeah. 7 Q Okay. Of the ones you found, do you remember one in
8 A That was mine. 8 Duluth, Georgia?
9 Q Okay. Any other parts that are your handwriting? 9 A l don't recall where any of them were from directly.
10 A Probably seven -- "2nd instructions See routing." 10 Q Okay. Did you keep a record of whoever you - whatever
ll Q "2nd" -- ll you did find?
12 A "Instructions." 12 A No, l did not.
13 Q -- "instructions. See routing"? 13 Q Did you ever come across a name Jeffrey Gensemer? Did
14 A "See routing." 14 I say it right?
15 Q Okay. Anything else on there you wrote? 15 A Not that I recall.
16 A Do not believe so. 16 Q Gensemer, G-e-n-s-e-m-e-r.
17 Q Okay. All right. Then we jump ahead to "D" 3, which 17 A Name does not ring a bell.
18 is the second set of wire-transfer information. 18 Q I just wanted to not fracture the name.
19 A Right. 19 Okay. So then you did a
20 Q In the upper left-hand corner there under the Runnion 20 similar search and tracking effort with regard to these
21 logo, they also printed in "Prime C. Contractors," and 21 second set of wiring instructions?
22 that of course is who is listed as a beneficiary in the 22 A Yes.
23 wiring instructions. Do you see that up in the 23 Q And that's the next few pages starting at "D" 4?
24 left-hand corner too? 24 A Correct.
25 A Yes, I do. 25 Q Through "D" 6?
Page 43 5 Page 44
l A Yep. l copied something to yahoo on that, Because it seemed to
2 Q Any information you can interpret in there for us? 2 be out of place with everything else for some reason.
3 A Using the same outbound servers, we had an addition of 3 Q All right. But this is the first time you saw yahoo
4 having a yahoo account, which was supposedly supposed to 4 being listed in the --
5 be Livingston International, which is a broker for 5 A Within the header.
6 bringing stuff across the border, 1 believe. 6 Q -- path of travel --
7 Q Okay. So, again, they start with 7 A Yes.
8 outbound.mailhostbox.com? 8 Q -- so to speak? Okay. And on this three-page-route
9 A Yes. 9 investigation, is it dated as to when you do this
10 Q And then they go through again the megamailserver and 10 search?
11 some of-- 11 A They would all --
12 A Yeah, so the actual routing of the document is pretty 12 Q In the written printout?
13 much consistent with the earlier one. 13 A -- have been -- they would have all have been probably
14 Q Same pattern? 14 within the 20 -» 48 hours of when the incident happened
15 A Yes. 15 Q Okay. No, I understand, You said you did it on
16 Q Where do you find the reference -- or where do we find 16 May 18th or so.
17 the reference to yahoo? 17 A Yeah.
18 A On the second page, 18 Q But it's not written on here though? The dates you did
19 Q Ah. No wonder l couldn't find it. Okay. Very top? 19 it isn't?
20 A Yes. 20 A No, it is not.
21 Q JavaMail, yahoo mail, yahoo -- yahoo.com, and -- all 21 Q Okay. Anyway, we were back to this yahoo reference on
22 right, just interpret that. What does that tell us? 22 page 2, so that's the first time that popped up.
23 A Ibelieve that was the routing for -- see on the actual 23 That's different from the first wire-transfer
24 email. Yeah, I‘m not sure why it would have had a 24 instructions?
25 reference to yahoo on there unless they blind carbon 25 A Correct.

 

 

 

Calgary/Edmonton Independent Reporters Pages 41-44
www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 12 of 26 Page|D #:874

LANDALE SIGNS AND NEON -v-

Neil Edward Swindlehurst - 1

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 45 Page 46

1 Q Anything else that's significant about this second l A Yeah.

2 routing search? 2 Q At 12:03 p.m. And now, the handwriting at the top, is
3 A No, there's nothing else different from that. The 3 that yours too?

4 servers are pretty much the same throughout and 4 A Yes, it is.

5 consistent Again, running on the Runnion Equipment 5 Q And just read your handwriting. What's it saying?

6 domain without the "i“ in "equipment." 6 A (Quoted):

7 Q Right. Everything says "equpment." Does the thief 7 "Probably not from Runnion, email header

8 here have to be pretty conversant in your field or not 8 attached? See routing attached. "

9 so? 9 Q Okay. So is that -- is that the conclusion you drew

10 A It's dependent on where he had control. As long as they 10 after you performed a routing search?

11 had access to a mail server, they could route as they see 11 A I can't recall how I made that determination at the time.
12 fit. Technical knowledge, yes, they would have had to 12 Q That's fine. The next few pages after that "E" 2, 3

13 have some technical knowledge, otherwise they would have 13 and 4 --

14 blazed a path back to their front door, 14 A Mm-hrn.
15 Q Okay. So they knew enough to at least stay hidden for 15 Q -- those again are a routing --
16 the most part? Well... 16 A Tha --

17 A Yes. 17 Q -- that's a routing summary?

18 Q Anything else significant about the second routing 18 A That would be the header off the email, yes.
19 investigation or the investigation relating to the 19 Q Right, the email we just discussed at "E" 1?
20 second wire-transfer instruction? 20 A Correct.
21 A No. 21 Q All right. And anything significant you can tell us
22 Q So then I'm down to pages "E" 1. Did you find it? 22 from that?
23 A Yep. 23 A They were using the same host still. So nothing much had
24 Q Again, from Willie Messuck, runnionequpment. May 16. 24 changed on that,

25 So this is the Monday, actually. 25 Q So they're staying with their same pattern?

Page 47 Page 46

1 A Correct. 1 company?

2 Q Now, this one -- there's no yahoo in this one, is 2 A Correct.

3 there? 3 Q Okay. So that's your first glance, just because it

4 A No, there is not. 4 says Mike Maciolek -- it looks like dot livingstonintl,
5 Q Okay. Anything else significant from that set of 5 which again seems kind of unprofessional and kind of
6 routing -- 6 clumsy, at yahoo.com?

7 A Not that I see. 7 A Right.

8 Q -- information? Okay. Now we're onto "1" F. 8 Q So --

9 MR. HAEBERLE: 1 "G" or "B"? 9 A So right off the hop, that is not a valid email address

10 THE WITNESS: 1 "F." 10 for any customs broker.

11 MR. HAEBERLE: 1 "F." 11 Q Right. But now -- here's the second time we have a
12 Q MR. POLICK: All right. Now, the 12 note about yahoo somehow being in the chain?

13 handwriting on top there, is that yours? 13 A Yes.

14 A Yes. 14 Q Okay. Now, there's some -- also on 1 "F" it says, that
15 Q And it says what, refer to Mike or "Ref to Mike"? 15 handwriting down there in the right quadrant, lower
16 A Reference to Mike, who is at Livingston lnternational, 16 quadrant -- it says (quoted as read):

17 and it's not at a yahoo.ca address. 17 "May 18/16. D. Brown received email from

18 Q So what's that mean? 18 Willie of Runnion. Cc Livingston

19 A Basically I'm saying, just by looking at the address on 19 - Note: Yahoo address (probably hacked)."

20 here, that is not a legitimate address for Livingston. 20 A Yes.

21 Q Just because you're familiar with the company, or it's 21 Q All right. And is that the conclusion you drew as

22 just -- 22 well?

23 A Livingston International is a huge company. They would 23 A That -- yes. This was not a valid email from

24 not use an address through yahoo ever. 24 Runnion Equipment. Hence, the "probably hacked."

25 Q Right. Looks fairly clumsy, especially for a large 25 Q And then the next two pages, I think it is, is the

 

 

 

Calgary/Edmonton Independent Reporters

Pages 45-48

www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 13 of 26 Page|D #:875

LANDALE SIGNS AND NEON -v-

Neil Edward Swindlehurst - 1

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 49 Page 50
1 routing or the tracking of the routing? 1 A l believe the third instructions are my handwriting
2 A Yeah, the header of the emails. 2 Q Okay. And "See routing," is that you too?
3 Q All right. Anything significant from that summary? 3 A l do not believe so. No, that is not my writing. I do
4 Actually runs through 4 "F." 4 not make a "G" like that.
5 A Consistent with the other ones. 5 Q How about that sentence with the arrow? What's that
6 Q Same pattern? 6 first word?
7 A Sarne pattern Outbound.mailboxhost -- or 7 "Landale notes of May 18/16."
8 mailhostbox.com. 8 Q Oh. Should have figured. Okay. All right. So then
9 Q Did you ever contact Livingston about this? 9 you also did a tracking of Janice Ryce's email of
10 A No, 1 did not. 10 May 18, 2016. Have I got that correct?
11 Q 1 "G." 11 A Yes.
12 A Yes. 12 Q And, again, 2 "G" is the -- you know, Runnion's wiring
13 Q We're moving through the documents here. Is your 13 instructions.
14 handwriting on -- this is an email of May 18, 2016, at 14 A Yes.
15 10 o'clock a.m. So this is Wednesday morning from 15 Q Okay. And then the pages after that -- and I've been
16 Janice Ryce, R-y-c-e, at Runnion Equipment Company -- 16 calling it a "tracking report" or "routing report."
17 or runnionequipment.com correctly spelled; right? 17 What do you call this summary?
18 A Correct. 18 A Email headers.
19 Q I'm just saying that so the transcript's accurate. 19 Q Okay. So these three pages of email headers are with
20 This is a third set of wiring 20 reference to Runnion's wiring instructions. What is
21 instructions. 21 significant from that?
22 A Yes. 22 A Different servers. So at this point, we know it's a
23 Q Or it's an "enclosed, please find" cover letter for 23 different server that it's running through than the
24 those instructions. Now, is your handwriting on this 24 hacked set.
25 email? 25 Q Than the fraud?
Page 51 ` Page 52
1 A Correct. 1 gmail account.
2 Q Okay. Anything else significant from that header? 2 A Yeah, so this would have been the information that
3 A No. Just the different originating server for the 3 Runnion had faxed back to Landale.
4 emails. 4 Q Right. Exactly.
5 Q Okay. And then I think we're almost done with these 5 A So this would be after the conversation with Pat Runnion
6 exhibits, but there's a -- when you go to "H" series, 6 that-- or Patrick Runnion -- that he had taken copies of
7 it -- well, there's a bunch of handwriting ls your 7 his emails, printed them out, and then forwarded them on
8 handwriting on the page "H" 1, for example? 8 by fax. And yes, at this point here, we have
9 A Yes, l see it. 9 darrell.landalesigns@gmail.com.
10 Q What did you write? 10 Q All right. And did you ever try to investigate the ~-
11 A I would have written the "May 18th by fax" -- or did I? 11 you know, the gmail account?
12 Just a minute. 12 A I did a quick look at it, but gmail, as you may be aware,
13 MR. POLICK: Off the record. 13 is quite concerned with privacy, and because I didn't set
14 (DISCUSSION OFF THE RECORD) 14 up the email, there's nothing I can do to get the
15 A "Other email with spoofed address faxed direct" would be 15 information off the email.
16 my handwriting there. "May 18th by fax" is not my 16 Q So you tried to find out, but you can't --
17 writing. 17 A Yes.
18 Q MR. POLICK: So "Other email with spoofed 18 Q -- can't get through the wall from --
19 address faxed direct" -- 19 A Right.
20 A Would be my writing. 20 Q -- from Google or gmail?
21 Q Okay. Nothing else on that page is your writing? 21 A It would be the same sort of thing as trying to trace
22 A No. 22 your address back to a person. Just nobody would play
23 Q Now, this is -- what happens on this page and the next 23 ball with that one.
24 few pages is these -- you know, there's some emails 24 Q Okay. `And what's involved in creating a gmail account
25 here that purported to be from Darrell Brown using a 25 or --

 

 

 

Calgary/Edmonton Independent Reporters

Pages 49-52

www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 14 of 26 Page|D #:876

LANDALE SIGNS AND NEON -v-

Neil Edward Swindlehurst - 1

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 53 Page 54
1 A Basically -- 1 A Yes.
2 Q -- address? 2 Q Do you find that?
3 A -- log into gmail, and pick your user name and account 3 A Yes.
4 name and a password, and you'll have an account. 4 Q And it's an out -- from Darrell Brown to Pat Runnion
5 Q All right. And do you have a gmail account? 5 basically saying enclosed is the signed contract.
6 A No, 1 do not. 6 A Yes.
7 Q And you're saying basically if I was a bad guy, I could 7 Q Now, it's -- here's what I'm trying to figure out,
8 open a gmail account and use your name? 8 because I'm not smart enough to figure it out on my
9 A Yes. 9 own. I don't know, did this go through a fax machine,
10 Q And then gmail wouldn't even tell you? 10 or does the fact that it's got Pat's email address on
1 1 A Correct. 11 it indicate that it went through email, or is it the
12 Q All right. 12 kind of thing you scan it to your computer and fax it?
13 A And that is not unique just to gmail. That's used -- all 13 How was this sent, or do you know? It's not an artful
14 the providers. 14 question. Do you want me to try that again?
15 Q I understand. All right. So that continues with the 15 A 1 don't know whether this was faxed or emailed. Usually
16 rest of these documents that were sent over by 16 when you fax something, it does have a fax header on it.
17 Pat Runnion by fax because at that point that seemed 17 So without a fax header, if 1 had to guess, 1 would say
18 more secure than email? 18 this would be emailed.
19 A Correct. 19 Q Well, and that's what I was trying to figure out.
20 Q So he collected all these gmail emails, which l didn't 20 A Yeah, because there's no headers on any of these.
21 mean to rhyme, and sent those over. So this is part of` 21 Q Okay. And I'm sorry, I know you said you took a -- you
22 the things you're looking at when you're doing your 22 took a brief look at trying to find Pn'me C.
23 investigation that May 18th or in the day or two after? 23 Contractors, LLC, whatever the name of that --
24 A Correct. 24 A Yes.
25 Q 2 "l" is a Landale Sign cover sheet for a fax? 25 Q -- one company is on the -- the wire transfer that was
Page 55 ' Page 56'
1 actually effective. 1 Q Okay.
2 A Yes. 2 A Most of these tend to come from an infected computer
3 Q The fraudulent one. Did you ever look -- do anything 3 where somebody has gained access to somebody else's
4 with reference to contacting Sun Trust or trying to 4 computer to get the passwords, et cetera.
5 find out what the bank had? 5 Q Meaning if I'm a crook, 1 want to use somebody else's
6 A No, 1 did not. 6 computer, not my own?
7 Q All right. Any other work you've done with reference 7 A Yes.
8 to trying to investigate this fraudulent wire transfer 8 Q So that's it. It's just a front?
9 that we haven't somehow covered today? 9 A Yeah.
10 A Not that 1 can recall. 10 Q Okay. I'll look at my notes, but I don't know that I
11 Q Aside from -- well, I know you mentioned you did some 11 have any further questions, sir. Thank you.
12 research into how these things occur -- 12 MR. HAEBERLE: Do you want a few, otherwise
13 A Yes. 13 I've got a few. Do you want to have a few-minute break
14 Q -- after -- 14 so you can look at your notes? Otherwise --
15 A Aiter the fact. 15 MR. POLICK: Go ahead.
16 Q -- this fraud happened. Anything else you've learned 16 (DISCUSSION OFF THE RECORD)
17 from that course of study that we haven't somehow 17 MR. HAEBERLE EXAMINES THE WITNESS;
18 discussed? 18 Q MR. HAEBERLE: If I'm summarizing correctly,
19 A It's a lot more common than you would be led to believe. 19 you -- after your investigation, you came to the
20 Generally speaking, most people are quite embarrassed by 20 conclusion and the opinion that Landale's systems were
21 it, so a lot of them don't report it because it's not 21 not compromised; is that fair?
22 worth their time, effort, and embarrassment 22 A That is correct.
23 Q Right. Depends on the amount that's involved 23 Q Did anything about how Landale's email servers were set
24 certainly, l guess. 24 up inform that opinion?
25 A Yes. 25 A Try that again.

 

 

 

Calgary/Edmonton Independent Reporters

Pages 53-56

Www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 15 of 26 Page|D #:877

LANDALE SIGNS AND NEON -v-

Neil Edward Swindlehurst - 1

 

 

 

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 57 Page 58
1 Q Sure. Is there anything about how Landale's email 1 correct that you are of the opinion that the intrusion,
2 server is set up that leads you to believe that the 2 as well as the limited steps an email takes to get to
3 intrusion was not on Landale's end? 3 its destination, your conclusion is that the intrusion
4 A Well, part of that is due to the practices that I use on 4 was on Runnion's end; correct?
5 emails and passwords, et cetera, thatl don't use common 5 A That is correct.
6 names. I usually use scratch-pack passwords because 6 Q The methods that you used to reach your opinions and
7 emails are a one-time setup. That's it. One I've set it 7 conclusions today, are they methods that are commonly
8 up, the email is -- password is saved within the program, 8 used and relied on by individuals in the information
9 and nobody ever uses it. 9 technology field?
10 Q And in terms of how the - does Landale use an exchange 10 A Yes. Moreover than anything else, it's a process of
11 server? 11 elimination Can 1 get there from here? No. Well, then
12 A No, Landale uses the company called "EasyHosting," which 12 that can't be the problem.
13 is in Montreal, and they've been looking after Landale's 13 Q And that's a standard methodology --
14 email services and web services since probably '94, '95, 14 A Yes.
15 Q And the fact that you use them as opposed to an 15 Q -- within the field?
16 exchange server, does that bolster your conclusion that 16 A Yes.
17 Landale was not compromised? 17 Q In your opinions and conclusions today, are they to a
18 A Well, the better the server, the more -- more tools you 18 reasonable degree of professional certainty?
19 have with the server, An exchange server you can modify 19 A Yes.
20 in several different ways for routing and packaging, and 20 MR. HAEBERLE: 1 have nothing further.
21 you can basically do whatever you want within an email 21 MR. POLICK EXAMINES THE WITNESS:
22 environment With EasyHosting, they are very limited on 22 Q MR. POLICK: Now, I take it you have no --
23 what we can do as far as any mail operations 23 you've done no investigation into formulating an
24 Q So because of the conclusion that the intrusion was not 24 opinion as to whether Livingston was hacked aside from
25 on Landale's end and the steps that you took, is it 25 what -- the observations you made on some of those
Page 59 ` Page 60
l emails? 1 Q Okay.
2 A I did not confirm or deny that the yahoo address was 2 A Yeah, so that's nothing to do with Livingston itself.
3 Livingston. Just by looking at it, Iwould say no 3 Just by looking at it, you know that's not a legitimate
4 professional company would have an outside address like 4 email because nobody would have that address in there for
5 that, 5 a firm.
6 Q Right. And you had a note in there saying, you know, 6 Q Gotcha. But you never made any investigation to see
7 they were -- yahoo was hacked or Livingston‘s yahoo was 7 whether Livingston had in fact been hacked by the
8 hacked. 8 fraudulent person?
9 MR. HAEBERLE: Objection. Misstates the 9 A No, 1 did not.
10 testimony. 10 Q Or any of its employees, Mike Maciolek or Ken Ginter,
11 MR. POLICK: It's a written document 11 G-i-n-t-e-r?
12 MR, HAEBERLE: Misstates the document 12 A No.
13 MR. POLICK: Objection‘s noted. 13 Q And you've never been asked to try to investigate
14 A Sony, can you rephrase that again? 14 Jeffrey Gensemer?
15 Q Sure. You made a couple notations about yahoo, and you 15 A No, 1 don't recognize that name.
16 made a couple notations that suggest certainly that 16 Q Or Prime C. Contractors, LLC?
17 Livingston had been hacked or the yahoo address had 17 A Again, 1 did a quick search on it. As far as
18 been hacked. 18 investigation per se, that was more in line to be left up
19 A No, I believe 1 put the word "hacked" on there as it was 19 to the police department with the tools and toys.
20 an indication that it was a hacked email because 20 Q Well, and back to my point, when you get a national
21 Livingston would not use a -- 21 police investigative agency that specializes in this
22 Q Right, you made that -- 22 involved -- here's my point, and we'll go to the -- go
23 A -- yahoo -- 23 to it quickly. It's from Brown Exhibit 6.
24 Q - observation when you first saw the address even‘.’ 24 A Okay.
25 A Right. 25 Q And I‘ll represent to you these were records that were
Calgary/Edmonton Independent Reporters Pages 57-60

www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 16 of 26 Page|D #:878

LANDALE SIGNS AND NEON -v-

Neil Edward Swindlehurst - 1

 

 

 

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 61 Page 62
1 subpoenaed from Sun Trust Bank back in -- well, they 1 who calls himself Mr. Gensemer, is in fact the fraud,
2 were responded to by Sun Trust on October 28, 2016. 2 and this is the company that he set up for that fraud.
3 And follow the money. All right. The trouble is, the 3 MR. HAEBERLE: Objection. Foundation. lf you
4 money was taken on, what was it, May 13, Friday the 4 know, you can answer that question
5 13th, of 2016. 5 A That -- was that a question or a statement on your end?
6 A Right. 6 Q MR. POLICK: A little of both.
7 Q So May, June, July, August, September, five months 7 Well, just from what you --
8 later -- Chicago public schools. But anyway, the 8 well, you take a moment and look at it. But, I mean,
9 subpoena's received, and you don't have to read all of 9 just from what we know, that would appear to be the
10 this, but what it shows from the bank is where did the 10 person who took the money and the company that took the
11 money go, who created this account; and it clearly 11 money.
12 lists a company called Prime C. Controls -- or 12 A Ifyou'say so, Iwould have to agree. 1 am not familiar
13 "Prime Controls Contractors, LLC." It lists them out 13 with bank records or anything else, so --
14 of I think Duluth, Georgia. Lists their tax ' 14 Q Well, no, you'd have to read the whole thing.
15 identification number. Lists them as a limited l 15 A Yeah, yeah. I've never --
16 liability company. And also shows the principal of the 16 Q You'll see it says I represented, and then -- this
17 company is a guy by the name of Jeffrey Gensemer. So 17 isn't even a question. But when he set up the account,
18 that's my point. You were never asked to investigate, 18 he answered all the questions " do not contact me by
19 try to track -- 19 phone, by email." Bit of an indicator there. And
20 A No, that's the first time 1 believe I've seen that 20 you've never been asked to check with - anything about
21 document 21 Sun Trust Bank?
22 Q Okay. All right. And just on the assumption that this 22 A No, Ihave not.
23 is where the money went, and then the money 23 Q Okay. Any other people you talked to about this aside
24 disappeared, because there's also a bank statement that 24 from, you know, Darrell Brown?
25 accompanies it, we know that Mr. Gensemer, or someone 25 MR. HAEBERLE: Any other people we've talked
Page 63 E` Page 64
1 about earlier? 1 court reporter makes a mistake, which they seldom do, you
2 Q MR_ POL[CK: Or anyone else We haven't 2 could then correct the mistake on a separately provided
3 mentioned'_) 3 errata sheet, and then you sign it and certify it as
4 A Not in direct into aspects of the case, I've talked to 4 accurate And YO“ normall¥ Will read it and find 110
5 Darrell’ Carol, Counsel_ That‘S about it_ 5 mistakes and then sign off and certify as accurate.
6 Q Okay. What other conversations did you have with 6 A Ode-
7 counsel, or What else did you discuss that 7 MR. POLICK: That ’ s if you reserve signature.
8 We haven't __ 8 And it has to be done within a timeframe, you know,
9 A Well, as We __ 9 30 days after the transcript is done. Okay? So you
10 Q __ Somehow discussed? 10 can't just put it in the drawer and forget about it for
11 A -- mentioned earlier, he had just basically shown the 11 511 m°“ths-
12 documents and did a brief run-through on what 1 can 12 A N°t a Pr°bl€m-
13 expect from a deposition, and that was about it. 13 MR- POLICK= Because then ib'S the Sa'“€ 33 if
14 Q Okay. All right. Have we covered everything you know 14 YC“l read it and Signed it.
15 about this case? 15 A Right~ Okay-
16 A Pretty Inuch7 and then Some. 16 MR¢ POLICK: So alternatively, you can waive
17 Q Okay_ All right Well’ thank you for your time` 17 the right and then rely on the court reporter' s expertise
18 A Great' la and experience So I know counsel suggested that you
19 (DISCUSSION OFF THE RECORD) 19 reserve signature 1 just want to make sure you
20 MR. POLICK: Yes, 1 just want to explain 20 understood
21 signature real quick. The court reporter is going to 21 A Ode- Yes' 1 Will reserve Signature~
22 type up everything that was said here today, and then 22 MR~ POLICK= Okay- Thank YOu very much-
23 it's important to determine that it's accurate. You have 23 (PROCEEDINGS CONCLUDED AT 2=52 P~M-)
24 the right to review the transcript to make certain the 24
25 court reporter took everything down correctly. If the 25 * * * * * * * * * * * * * * *
Calgary/Edmonton Independent Reporters Pages 61-64

www.indreporters.com

Case: 1:16-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 17 of 26 Page|D #:879

LANDALE SIGNS AND NEON -v- Neil Edward Swindlehurst - 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018
Page 65 Page 66
1 Certificate of Transcript SIGNATURE OF WITN'ESS
2 2 I, (NEIL EDWARD SWINDLEHU'RST) , the witness in the above
. ' ' h ' ' ' ' ,
3 I' the undersigned hereby certify that the foregolng deposition ave read the within transcript of my testimony
1 d 3 I have made changes in said testimony, and have
4 a es 1 t 65 are a com ete an accurate transcri t of
p g 0 p p stated such Changes (if any) and the reason for each change
5 the proceedings taken down by me in shorthand and 4 On a Separabe Sheet attached hereto_
6 transcribed from my shorthand notes to the best of my |
7 Skill and ability My testimony as given herein is true and correct, to the
8 Dated at the City of Edmonton, 6 best Of my knowledge and bellef
7
9 Province of Alberta, this 26th day of July, A.D. 2018. 8
10 l (NEIL EDWARD swiNDLEHURsi')
11 9
12 Subscribed and sworn to before me this day of
13 10
, AD, 2018.
14
11
15 12
16 Danielle Harmata, CSR(A} 13
17 Official Court Reporter l 14
18 15
16
19
17
20 // 13
21 Mr. Polick examines from 1:28 to 2:38 19
Mr. Haeberle examines from 2:38 to 2:41 20
22 Mr. Polick examines from 2=41 to 2=52 21
23 22
23
24
24
25 25
_ _ _ _ _ PaH7 1 _ _ _
1 TR.ANSCRIPT CHANGES
2 Page Line Change
3 _ _ _ l
4 _ _ _
5 ____ _ _
6 __ __ _
7 _ _ _
8 ____ _ _
9 _ _ _
10 _ _ _
11 _ _ _ _
12 _ _ _
13 _ _ _ _ |
14 _ _ _
15 _ _ _
16 _ _ _ _ _
17 _ _
18 _ _ _
19 _ _ _ _ _
20 _ _ _ _
21 _ _
22 _ _
23 _ _ _
24 _ _ _
25 _ _ _ _ j
Calgary/Edmonton Independent Reporters Pages 65-67

www.indreporters.com

Case: 1116-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 18 of 26 Page|D #:880

Neil Edward Swindlehurst - 1

LANDALE SIGNS AND NEON -v-
RUNNION EQUIPMENT and JOHN DOE

July 20, 2018

 

1 1415 32:15 33:1
34:20 40:19 45:22
46:19 47:8,9,10,11
48:14 49:1151:8

1,000 39:12

10 49:15

12 40225

12:03 46:2

13 61:4

13th 5:10 20:1561:5
15122-110A 5:3
16 45:24

18 12:12 40:12 49:14
50210

18/16 48:17 50:7

181h 20:1721:14
22:14 27:19,20 2914
35:3 44116 51:11,16
53223

1963 5:10
1980 10:3
1990 1023
1992 1027
1994 13:16
19th 22:14
1:02 35:4
1:28 3:1
151 36:4

2

2 44:22 46:12 50:12
53:25

20 12:1418:644:14
2009 8:1710:11

2016 40:12,25 49:14
50:10 61 :2,5

208.91 .1 98.232
37:21

 

256 39:1
28 61:2
2nd 41210,11

3

3 33:9,10,11 36:9
41:17 46:12

32 5:19

4
4 36:22 42:23 46:13
49:4
48 44:14

5 17:25
54 5:1218:6

6

6 42:25 60223
60 9:19

8

805 915 10:2

905 915
94 12:25 57214
95 12125 57:14

A
a.m. 49:15
ability 4;22,25

Abso|ute|y 4110

access 1212 1419
45:11 56:3

accompanies

53:3,4,5,8 61:11
62:17

accounts 17113
25113

accumulated 1918

accurate 49119
63123

acres 10:18

act 18:19

actual 37:9 43112,23
addition 4313
additional 32119

address 512 35119
37:22 47:17,19,20,
24 48:9,19 51:15,19
52:22 53:2 54:10
59:2,4,17,24 60:4

addressed 34:1

addresses 2218,19
23:18 24:12,19
35:16 38:10,25

adult 12:15

adverse 26:20
advised 10120
affect 4:21,25

afternoon 22:3
27:20

age 5:18,196:9

agency 16:13 20:23
60:21

agree 62:12
agreeable 30:24
agreed 1714
agreeing 2918
agreement 3111
ahead 41:17 56:15
Ainlay 5:22

air 17119,20
Alberta 5:3,10 1211
alluded 27:14
amount 17:3 55:23

Anyhoo 35:19
apparently 23:1
applications 7:17
applied 811

approximately
9:19

April 35:3 40:12
arise 13:13
arm 1712
arrow 50:5
artful 54113
articles 25121
aspects 63:4

assume 18:12
21:25 33:12 35:12
37:25

assumption 61:22
Athabasca 611
attached 46:8

attacks 18:16,22
19:11

attorney 32:17
audibly 4116
audit 813
audited 7:25 814
August 6117
Auto 9:16,2411:20
Avenue 513
avoid 4:14
aware 28:9 52112

back 10:21 1814
19:1121:22 22:10
24:2,10,18 27:7
28:16,25 36:9 38:15
44:21 45:14 52:3,22
60:20 61:1

backed 1919
background 5120

20th 22:14 61:25 11;25 briefly 33:17
_ . antici ate 35113 .
21 12:14 a°°°““t 29'1330'7 p backup 11:1319;21 bring 11¢9
43;4 52;1,11,24
L_

backups 14110
bad 39:6 5317
ball 52:23
ballpark 20:6

bank 36:13,15 4116
55:5 61:1,10,24
62:13,21

Bargain 9:15

basically 619 7113,
16 811 9:15,1710:3
11:20,25 1314 16117
19:16 20:9 21116
23117,25 24:16,24
25:18 26:2,5,8,13,25
28:1129:6 32:13
34:4 35:24 37:9,14
38117,24 39:2 47:19
53:1,7 5415 57:21
63:11

basis 11:1614112
26:1927:9

belabour 20122
bell 42117
beneficiary 41:22
big 38:6

birth 5:8,9

bit 15:14 2718 62:19
bizarre 29:14
blazed 45:14
blend 38:23
blind 43:25
bloody 23:12
boilerplate 25120
bolster 57:16
border 43:6
borderline 18:15
borders 2116
bother 2416
bought 10:17
boundaries 2113
break 2911 56:13

 

 

Calgary/Edmonton Independent Reporters

wWw.indreporters.com

1 Index: l-bring

Case: 1116-Cv-O7619 Document #: 93-4 Filed: 11/26/18 Page 19 of 26 Page|D #:881

LANDALE SIGNS AND NEON -v-
RUNNION EQUIPMENT and JOHN DOE

Neil Edward Swindlehurst - 1

July 20, 2018

 

bringing 4316
British 2312
broker 4315 48110

Brown 1712 2818
29:4 32:15 33:20
3617 41:4 48:17
51125 5414 60123
62:24

Brown's 20:12
27:23,24

bunch 611 2516 5117

Bureau 16111 20:25
2119

burning 1213

business 7:10 8114,
16 911410:10,11,13,
23 17:12,24,25
23:13

Buyer's 9116
C

call 6112111141613
22:1850117

called 1911920110,
20 27:13 29:14
57:12 61:12

calling 50116
calls 6211

Canada 918 10120
38:9

Canadian 1619
20124

carbon 43125
Carol 1312 63:5
Carolina 36114,15
carpenter 12119

Case 3:18 7:171711,
4,1125117 34:11,12,
13 38:15 6314,15

cases 2517

catch 3517
centre 10120
centred 2315 24:12
certainty 58118

 

certificate 6121,23

cetera 1516 18:21
3418 3711 56:4 57:5

chain 16118 2711
38:3 48:12

change 2411 25119

changed 10:12
25:12 35:9 4116
46:24

changeover 10116
check 62120
Chicago 6118
chief 11:11

child 5118
children 5115
choice 7111
Cisco 23123,24
city 1618

clear 4:19

Clockwork 10:7,10,
11 11:7

closing 23120
clumsy 47125 4816
collapsed 3712
collected 53120

collection 38110
39:1

COMMENCED 311
comments 3415

common 35117
38:15 39110 55:19
57:5

Common-|aw 5114
commonly 5817

communicate
31:13

communication
31:23 3212 35:25

communications
25:14 36:19 39:5

companies 1717,9,
14,15,221919

company 413 8120

911010:12,13,19,21
17116 30:15,20,21
35:5 37:25 47121,23
48:1 49:16 54:25
57:12 5914 61:12,16,
17 62:2,10

complete 19:16
Composite 5:22
compressed 17120

compromised
56:21 57:17

computer 6116 917
111241212 2711,2
54:12 56:2,4,6

computers 619 717
816,7 11122 1315

concerned 52113

conclusion 26116,
19 27110 4619 48121
56120 57:16,24 5813

conclusions 5817,
17

conditions 4121
conduct 4014
confirm 5912
confirming 34:4

consistent 39118
40:4,6 43:13 4515
4915

consistently 39123

construction
17:18,19

consultant 14:17
consulted 15122

Consu|ting 1017
1117

contact 16116 2119
30125 3111,8 49:9
62118

contacted 14:17
16:9,24 25:14

contacting 5514

continues 3812
53115

continuing 6:12
7:5,6 25125

contract 33:3 5415
Contractor 4216

contractors 11110
41:21 4211,5 54:23
60:16 61:13

control 45110
Controls 61112,13
conversant 4518

conversation 4115
19:14 27:12,14,16,
21 28:6,10 2913
30:10,13,22 31:18
5215

conversations
63:6

cook 11111

copied 37114 4113
44:1

copies 1519,11
1612219115 28:14
32:19 52:6

copy 9:21 31:21
32:22 33:2,6 35120

corner 41:20,24
corporate 40:1
corporate|y 38:13
corporation 23119

correct 419 6119 913
11115,1813114,17
1415 15118 20:18
21124 22116 35:6
36:20 37:6 3811 39:7
40:20 42:24 44:25
46120 47:1 48:2
49:18 50110 51:1
53111,19,24 56122
58:1,4,5

correctly 3112 4113
6:18 49:17 56118
63:25

correspondence
31 120

counsel 413 3318,21
63:5,7

country 2113

couple 21:14 22113,
2130:12 59:15,16

Calgary/Edmonton Independent Reporters

www.indreporters.com

courses 611,12,13,
20

court 3116 4111
63121,25

cover 23116 40124
49:23 53125

covered 5519 63:14
created 61111

creating 23119
52:24

crime 2118 25122
criminal 18:19
crook 5615
crowd 38:23 39:11
crowded 38118
curious 20:22
current 13111
customers 18:15

customs 48:10

D

Darrel| 1312 14123
15:1616:4,2419115
27:22 29:4 33:20
35:19 41:4 51:25
5414 62:24 63:5

Darrell's 19:19
25113 2614 2711 3

darre|l.
landalesigns@
gmail.com. 5219

data 19:11
database 8:10
date 3111 518 14:11

dated 3512 40125
44:9

dates 44118
daughter 1312

day 20120 22:12
53:23

day's 19112
days 2017 22113
deal 18:11,22 30:19

 

2 Index: bringing_deal

CaSe: 1116-Cv-O7619 Document #1 93-4 Filed: 11/26/18 Page 20 of 26 Page|D #1882

LANDALE SIGNS AND NEON -v-

Neil Edward Swindlehurst - 1

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018
dealing 1117 disseminated electrician 12120 errors 1414 fast 7111
deduct 10121 1515 electronic 31:21 Esq 313 father 1211

default 23:24 divorce 3:1814116

defrauded 1818
degree 615 58118

divorces 5114

document 32112
43112 59111,12

degrees 614 61:21
deny 5912 documentation
32116 33:16

department 60119

dependent 45:10 documented 2318
documents 16118

depending 623 19115 3314 49;13

13:22

5311663:12
Depends 55:23 dollars 18124
deposed 3116 domain 4516
111:1';1113:1115
depth 33119 dot 48:4
describe 1313 29119 drew 46:9 48:21
destination 2712 driven 12:4
58:3 due 5714
detail 3014 Duluth 4218 61114
detailed 38113 duly 312
details 29122 30122 dynamic 717
determination
46111 E
determine 6323 earlier 3211643113
diem 11:16 63;1’11
difficulty 4¢7,8 early 619 915 1012
direct 51115,19 6314 easy 23;13 24;24
directed 36:13 4113 2511
directions 36125 Easyh°sti"g
57112,22

directly 811 31124
34:1 4219

disappear 39112

Edmonton 5:3,10
16:5,6,16,20,21
19:16 2111

education 5125
6:12 717 25:10,25

educational 5120
Edward 312,6,10
effect 19113
effective 5511
Effective|y 23121
effort 42120 55:22

disappeared 61124
discuss 63:7

discussed 46:19
55118 63:10

DlSCUSSlCN 1813
28124 34117 51114
56:16 63:19

discussions 3419

 

elimination 58111
else's 5613,5

email 1611829116,
21 30:6,17 35:19
36:23,24 40110,24
43:24 46:7,18,19
48:9,17,23 49114,25
50:9,18,19 51115,18
52114,15 53118
54:10,11 56123 5711,
8,14,21 5812 59120
60:4 62:19

emailed 29113
54115,18

emails 14:25 1511 ,4,
12,15,20 18:21,23
19121,22 21:16 2512
2613 28115 31125
33:17,25 34:5,15,22
39119 40:7 49:2
5114,24 5217 53120
5715,7 5911

embarrassed
55120

embarrassment
55:22

embedded 36124
employed 8:12

employees 1113,5,
6,8 60110

enable 38114

enclosed 35123
41 14 49123 54:5

end 1415 26122
28115 29117 57:3,25
58:4 6215

ends 2317
entailed 29124
entities 2714
environment 57122
environments 4012

equipment 412
35110,21 37:25 4016
4515,6 48124 49116

equpment 4113
4517

essence 3712 39114
established 20112
estate 3016,8
eventually 3314
everyday 4115
everything's 14111
evident 2111
examine 7124
examined 312

EXAM|NES 56:17
58121

exchange 57110,16,
19

exchanging 31120

Exhibit 32115 3311
60123

exhibits 5116
expect 63113
experience 3122
experienced 30114
expert 14:17
explain 3718 63120

explained 16:25
19119 25116

exposure 19113
extent 16115
extremely 23117,23

F

fabrication 17118

fact 54110 55:15
57215 6017 6211

facts 411

fair 56:21
fairly 1118 47125
false 23119

familiar 919 47121
62112

fashion 1111 32:6

faX 51111,16 5218
53117,25 5419,12,16,
17

faxed 51115,19 5213
54:15

Federa| 16111 20:25
2119

fell 61911123
felony 2112
few-minute 56113

field 8:24 914 45:8
5819,15

figure 21119 2416
28:17 29:6,9 5417,8,
19

figured 1612 2616
50:8

file 1517,9,19
finalize 3018
financial 1919

find 19:25 22121
24114 31 12,5 3219,25
35123 37120,23 4115
4211,4,1143116,19
45122 49123 52116
5412,22 55:5

Finder 9115
finding 26:20
fine 25:18 46112
finished 615 1216
finishing 12119
firm 1016 17:1960:5
firmware 2415
first-year 618

fit 45:12
Flattened 8115
flow 37115
follow 281136113
follow-up 25110
forge 23118
form 3212

 

Calgary/Edmonton Independent Reporters

www.indreporters.com

3 Index: dealing-form

 

CaSe: 1116-Cv-O7619 Document #1 93-4 Filed: 11/26/18 Page 21 of 26 Page|D #1883
Neil Edward Swindlehurst - 1

LANDALE SIGNS AND NEON -v-
RUNNION EQUIPMENT and JOHN DOE

July 20, 2018

 

 

formal 1217
formulating 58123
forward 16120

forwarded 32116
5217

found 191182011,10
21117 29115 3316
3718 4215,7

Foundation 6213
fracture 42118

fraud 1611718111,
15,171917 2516 2915
3219 50125 55116
62:1,2

fraudulent 15123
2018 2217 2514
35113,15 5513,8 60:8

Friday 20115 61:4
front 45:14 5618
full 315 19122

G

G-E-N-S-E-M-E-R
42116

G-l-N-T-E-R 60111
gained 56:3
gambit 911817115
gas 10121
gave 15117

general 617 718 816
21:25

generally 616 819,22
1313,151511417113
26:16 55:20

generated 1518

Gensemer 42113,16
60114 61117,25 6211

Georgia 4218 61114
get all 31:3
Ginter 60110

gist 35124

give 1011 28112
32124,25

giving 411
glance 4813
glitch 13123
glitches 25116

gmail 5211,11,12,20,
24 5313,5,8,10,13,20

good 719 3617
Google 52120
Gotcha 6016
graded 815
Great 63118
grew 11:25
ground 4119
growing 1219,21
GT 17117
guarantee 3125

guess 18117 54117
55124

Guide 9116,17

guy 23:14 28113
3118,9,17,19 3213
36:14 3916 40:5 5317
61117

guys 32:21
H

H-E-B-D-O 9113

hacked 26124 2714,
11 48119,24 50124
58124 5917,8,17,18,
19,20 6017

HAEBERLE 32122
4719,11 56112,17,18
58120 5919,12 6213,
25

half 1513 2214 3714
3914

handle 2517
hands 12119 32114
hands-off 1414

handwriting 3612,
3,5,8 41 :5,9 46:2,5
47113 48115 49114,
24 5011 5117,8,16

handy 12118
happen 3119

happened 1613,25
19:20 20110 2118
2416 25:8,17 28112
2917,10 35114 44:14
55116

happening 34115
hard 9:21 31:21
harder 38120
Harry 5:22

head 4116

header 21118 36123,
24 3712 4415 46:7,18
4912 51:2 54:16,17

headers 21117 2512
38:12 50:18,19
54120

hear 416,22,25
Heart 17118
Hebdo 917,11 11121
helpful 2917 4213
hidden 45115
high 5:22,23
hits 36125

hold 32112
Home 9116

hop 4819

host 46123
hostage 18125

hour 1011813121
1513

hours 13121 19:12
2013 21:14 2214,21
44:14

huge 47123

idea 719 17123 2016
39110

identification
61115

important 63123

incident 44:14
including 21117
incoming 4013
incorporate 10119
incorporated 8118
independent 11:10

indication 22125
29117 59120

indicator 62119

individual 38121
39111

individually 30115,
20

individuals 5818

industries 1219
17120

industry 6116 7116
9:211018111191217
1815

infected 18121 5612
infecting 2614
infection 2615
info 4116

inform 56124

information 912
1218 1314 14118
21118 25122 28113
2919 30125 3118,13,
19 3212,11 36110,24
38:13 39116 40:9,16
41118 43:2 47:8
52:2,15 5818

initial 16:15
initially 61716:25
initials 3415
injury 2112
inquiring 25115
inside 2616
install 1317,9
instances 1817
instantly 25111
instructed 3017

instruction 20115
33:24 45120

instructions 20113
29113 3012,6 3315
34:25 35124 36:4
40110,22 41110,12,
13,23 42121 44:24
49:21,24 5011,13,20

intent 35113,15
intercepting 2613

international 4315
47116,23

internet 23117,21,
25 24118

interpret 3718 4312,
22

introducing 34114

intrusion 5713,24
58:1,3

investigate 2217
36115,16 52110 5518
60113 61118

investigation
1611120125 21110
44:9 45:19 53123
56119 58123 6016,18

investigative 2513
60:21

involve 1316

involved 3120 11122
14113 17:3,518:5,7
1912 20124 3014
52:24 55:23 60122

involvement 13115
21113 2216

involves 1914

lP 22:8,19 23118
24112 37:21 38125

lPS 22123 23:17
24110 251138114
39:1,2

iron 12120
islands 2313

ISP 22118 25:14 2712
38:16

issue 30116

items 2918

 

 

Calgary/Edmonton Independent Reporters

www.indreporters.com

4 Index: formal-items

CaSe: 1116-Cv-O7619 Document #1 93-4 Filed: 11/26/18 Page 22 of 26 PagelD #1884

Neil Edward Swindlehurst - l

LANDALE SIGNS AND NEON -v-
RUNNION EQUIPMENT and JOHN DOE

July 20, 2018

 

J

Janice 49116 5019
Javamail 43121

Jeffrey 42113 60114
61117

Jennifer 3515
job 32:11
jobs 1216,9
July 6117
jump 41:17
June 6117

K

keeping 7116
Ken 60110
kids 5116

kind 4:24 614 7:5,22
11121151419119
24120 2616 2815
29:16,21 30:12
31120 34114 35112
3914 4815 54112

kinds 1711336113
knew 45115
knowing 35114

knowledge 411
6122 811 45112,13

L

Lake 17118
land 10:17

Landale 412 12124
13118 1418 1718,15,
24,25 2619 2714,13
33:8 5017 52:3 53125
57110,12,17

Landale's 32117
56120,23 57:1,3,13,
25

language 3019

large 1918 23122,24
24118 38110,25 4011
47125

 

largest 3819
late 9151012
Laura 1312
lawsuit 412 14113

lawyer 14123 29112,
14,20 3011,7,18

lawyer's 30116
lawyers 611315117
layouts 8111
leads 5712

learn 812 2611
learned 2017 55116
learning 7113

led 55:19

left 32114 60118
left-hand 41:20,24
legal 6:12

legitimate 47120
6013

letter 49:23
liability 61:16
licence 714
|icenced 6125
licencing 711
life 12:15
limit 24110

limited 8115 57122
58:2 61115

listed 411224414
lists 61:12,13,14,15
live 516

lived 514

Livingston 4315
47116,20,23 48118
4919 58124 5913,17,
21 6012,7

Livingston‘s 5917
livingstonint| 4814

LLC 36115,16 54:23
60116 61113

local 2614

located 39:8

location 24113
37:22 4214

log 23125 5313
logo 41:21

long 514 8116,22 9:4,
231011012124
13120 19124 2012
22:2,17 26122 28110
45110

longer 13124
looked 917,19 33115
Loosely 2115

loss 1919

lot 23121 55119,21
lots 1219 17121 4215
loud 4:12

love 6110 11123

lower 48115

machine 17117 2011
2619 54:9

machines 2614 4012

Maciolek 4814
60110

made 1911546111
58125 59:15,16,22
6016

Mag 9111,13 11121
Mag's 917

mail 3719,15 4013
43121 45:11 57123

mai|host.com
37117

mai|hostbox.com.
49:8

major 38124

make 4111,161315
1613 2815 40114 5014
63124

making 14:10

malicious 2011

malware 2615
manage 1314

management 8110
911 ,2 2413

manufactured
23123

manufacturer
17120

manufacturers
6114

marked 32:1540119
married 5113,14
mask 23118

materials 7121
14121

matrimonial 3116

matter 71616117
19:11

matters 311718125
Meaning 5615
medication 4124
meet 1412316121

meeting 33120
34114

mega 38:5 39:20

megamai|server
43110

megamai|servers
3816,8

mentioned 29111,
25 55:11 6313,11

Messuck 45:24
met 16123
metal 17117,18

methodology
58:13

methods 5816,7
Michael 36114,16
Microsoft 612

Mike 47115,16 4814
60110

mileage 10121
million 18124 3912

mine 4118
Minimum 13121
minute 51:12
minutes 28111
misspel|ed 35116
Misstates 5919,12
Mitch 36114,16
Mm-hm 3814 46114
modify 1319 57119
modus 4015
Molina 3515 37:13
moment 6218
Monday 45125

money 17:3 20114
29113,21 3017 6113,
4,11,23 62:10,11

months 6117

Montrea| 57113
morning 49:15
morphed 11121

Mounted 1619
20124

moving 49113
multiple 4012

murdered 2115

N

N-E-|-L 317,8
names 5716

national 20:23
60:20

nature 418,17 6124
717

needed 1319,22
Neil 3:2,6,7,10
news 7116
Nigeria 18123
nods 4116
non-fruitful 24:24

nonproductive
24:25

 

 

Calgary/Edmonton Independent Reporters
www.indreporters.com

5 IndeX: Janice-nonproductive

CaSe: 1116-Cv-O7619 Document #1 93-4 Filed: 11/26/18 Page 23 of 26 PagelD #1885
Neil Edward Swindlehurst - 1

LANDALE SIGNS AND NEON -v-
RUNNION EQUIPMENT and JOHN DOE

July 20, 2013

 

normal 4011
North 36114,15
notations 59115,16

note 2312 34110,12
48112,19 5916

noted 59:13

notes 2618 50:7
56:10,14

notice 3111
notified 20120
Nove|| 613
November 5110

number 6111,13 918
1415 23:22 61:15

numbered 3318
34119

numbers 4011

O

oath 3122
Objection 5919 6213
Objection's 59:13
observation 59124

observations
58:25

observe 7120

Occasiona|ly
24112 38112

occupation 8125
occur 55112
occurred 27117
occurs 25122
October 61:2

office 15110 19119
27:23,24

officer 16121,23

offshore 1418 23:1
26:2

one's 40125
one-hour 1411

one-time 57:7

 

on|ine 7113
open 17:1,4 5318
opened 3714

opening 18121
23120

operandi 4015
operations 57123

opinion 56120,24
5811,24

opinions 5816,17
opportunity 33:12

opposed 4116
57115

original 1519,11
3313

originals 32124

originating 2711
51 13

outbound 37116
43:3

outbound.
mailboxhost 3815
4917

outbound.
mai|hostbox.com
43:8

outfit 9:2317118
outfits 916
outgoing 4013
Outlook 19122
owned 22123 38113

owner 8120,21

P

p.m. 311 35144612

package 33:25
34115

packaging 57:20

pages 34:19 36:21
37:5 3914 42:23
45:22 46:12 48:25
50:15,19 51:24

paging 3312

paid 18117
paper 23114
parcel 33118

part 2118,20 2313
2519 33:17 45116
53:21 5714

parties 3112
partner 517
parts 4119
party 3119,20
passing 30113

password 23125
25119 5314 5718

passwords 25113
56:4 5715,6

past 27115 3011

Pat 2914,20 30110,
14,20 3113 35120
4113 5215 53117 5414

Pat's 54:10
patches 14110
path 441645114

Patrick 27:25 28:3,
22 5216

pattern 4014 43114
46125 4916,7

pencil 23114

people 1119,14
18120 39112 55120
62:23,25

percent 17:25

percentage 17123
23:24

performed 46110
periodic 1416
periodically 1317

person 3111,11,14
52:22 6018 62110

person's 39114

personally 16123
29115 30114

phone 27114,25
2913 31:10,18 62119

phrase 22123
physical 24113
pick 5313
picked 12:22
pieces 26125

place 518 10119 2112
29:14 37124 4412

places 714
plants 9117
play 52:22

point 7114 9118
10:6,12 11123 14:24
20:23 25113 50122
5218 53117 60120,22
61118

points 36125

police 15125 1612,3,
4,7,8,9,16,20 19115,
16 20124 2111 2319
32114 60:19,21

Polick 313,4 1812,4
28125 32121,23
34116,18 47112
51113,18 56:15
58:21,22 59111,13
6216 6312,20

pool 2411838115
popped 44:22
position 711
positions 9124
potential 26123
practices 5714
preceding 34119
prepare 28115
present 27121
presses 9117

pretty 1013 11124
1211014141513
2213,22 2318 25111
39118,23 43112 4514,
8 63116

primary 32:11

Prime 41:21 4211,5
54122 60116 61112,
13

principal 61116
principally 1311

printed 16122 21:16
41:21 5217

printing 9117
printout 44112
privacy 52113
private 38114
privately 22123

problem 29112,17,
25 58112

problems 25115
27115

PROCEED|NGS
311

process 16119 2212
58110

processes 1315

professional 58118
5914

program 5718
programs 612 7118
pronounce 3112
provide 2918

providers 24118
38:9,16,18,24 53114

public 6118

publications 9115,
18,19

pull 24:1032;11
pulled 15:919:20
pulling 16118

purchase 10:17
3016,8 3313

purchased 10:17
purported 51125

purpose 10123
36118

pursuant 3110
20114

put 6114 24118 25117
34:4 59119

 

 

Calgary/Edmonton Independent Reporters

www.indreporters.com

6 Index: normal-put

CaSe: 1116-Cv-O7619 Document #1 93-4 Filed: 11/26/18 Page 24 of 26 PagelD #1886

LANDALE SIGNS AND NEON -v-
RUNNION EQUIPMENT and JOHN DOE

Neil Edward Swindlehurst - 1

July 20, 2018

 

Q

quadrant 48115,16

question 416 2716
54114 6214,5,17

questions 3:25 414,
22.25 56111 62118

quick 141132:13
52112 60117 63121

quickly 1118 60123
quoted 4616 48116

R

R-Y-C-E 49116
rails 28117
ran 9115
ranging 3911

ransomware 18116,
22

reach 5816

read 7120 32118 4615
48:16 6119 62114

reading 2516
ready 14121

real 3016,8 63121
reason 10:16 4412

reasonable 10123
58118

recall 2314 2913
31117 4219,15 46111
55110

received 37110
48:17 6119

recently 33119

recognize 3618
60:15

record 315,9 4111
1812,3,4 24120 2815,
24,25 34116,17
42:10 51:13,14
56116 63119

records 60125
62:13

recurs 25123

 

Ref 47115
refer 47115

reference 21112
2312 33116,23 43:16,
17,25 44:21 47116
50120 5514,7

referenced 3117
referring 28122
refers 34:25
reflect 319
regard 1411842120

regular 711414111
38116

regularly 19110
rehashed 28112
relating 45119
relevant 19121
relied 58:8
reload 1319 2415
reluctant 1711
remarks 30113

remember 1215
3015,9 31112,18,20
3416 42:7

remembered 1515
remote 1419
Renter's 9116
rephrase 59114

report 1311 16:15
1911750:16 55:21

reporter 4111 63121,
25

reporting 16117
represent 60:25
represented 62116

required 711,5,18
1416

requirement 719

research 2313
55112

responded 6112
responding 417

response 25120
rest 2213 53116
restoring 19:11
result 1518 2513
results 19125 25125
retrospect 35114
Revenue 10120

review 14121 33113
63124

reviewed 25121
rhyme 53121
ring 42117

rise 411

Robert 5:19
route 3915 45111
router 2411,2,4
routers 23122,23
routes 23121

routing 2411 36:4
39117,18 4018,9
41110,13,14 43112,
23 45:2,18 46:8,10,
15,17 4716 49:1
5012,16 57120

Roya| 1619 20124
rules 4119

run 1011917115,16
2015 38110 4012

run-through 63112

running 13110,11
14111 19122 2616
38117 4515 50:23

Runnion 412 26112,
24 2715,10,12,25
2813,22 29:4,7,20
30:10,20,21 3113,19
35120 37:25 4113,20
4515 4617 48118,24
49116 52:3,5,6 53117
5414

Runnion's 29117
31114 50112,20 58:4

runnionequipment
.com 49:17

runnionequpment

3515 371114111
45:24

runs 4914
Ryce 49116
Ryce's 5019

S

S-W-l-N-D-L-E-H-
U-R-S-T 316

saved 5718

Scan 19125 2012
21:14 54112

scanned 21120
scans 19:22 2015,17
scenarios 7117
Scherer 517
school 5121,22,23
schooling 1217
schools 6118
scored 815
scratch 2415
scratch-pack 5716

search 2218 24121
26:10 37:21 4212,20
44110 4512 46110
60117

secrets 17111
secure 40117 53118

self-employed
8113

send 18124 28:14
30:7,24 3117 4016

sense 7120
sentence 50:5
September 6117
series 5116

server 1419 37118
45111 50:23 5113
5712,11,16,18,19

sewers 36125 37:9
39120 4013 4313 4514
50:22 56123

services 57114

Set 3111 121181413
20113 25119 40121
41118 42121 4715
49120 50124 52113
56123 5712,7 62:2,17

settings 37115
settled 12110
setup 5717
sheet 40124 53125
shipped 37110
shop 23:20
shops 17117
short 26122

showing 17112
34:14

shown 63:11
shows 61110,16
shut 1118

sic 618 91183815
side 2616

Sign 53125
signature 63121
signed 171165415

significant 1915
39116 40:16 4511,18
46:21 4715 4913
50121 5112

similar 1817 42120
Simp|e 26114
$ir 314 56111
site 38111
situation 3011
skill 12118
skills 12117,22
s|ew 1719
slid 619
slightly 39125
smart 5418

software 7118 1318
2011

sole 8120,21 12111
solidly 14111

 

 

Calgary/Edmonton Independent Reporters
www.indreporters.com

7 Index: quadrant~solidly

Case: 1116-Cv-O7619 Document #1 93-4 Filed: 11/26/18 Page 25 of 26 PagelD #1887

LANDALE SIGNS AND NEON -v-

Neil Edward Swindlehurst - 1

 

RUNNION EQUIPMENT and JOHN DOE July 20, 2018
somebody‘s 1818 Stephen 5119 3111 56:20 three-page-route 54:25 5518
sort 21118 30113 steps 57125 5812 44:8 transferred 20114
52:21 stop 417 2317 T t';n$ 4_;:;”114, 5113 §:2' translated 2115
Sound 1214 . 9.10 24.4
stress 1117 takes 19:12 582 2812 29112 3112 transpired 21119

sounds 3215 3816
source 2311,10

sources 25122
26123 2713

speak 411211111
4418

speaker 27:14

speaking 15:14
55120

special 12117
specialized 612
specializes 60121
Specia|ty 17117
specific 7117
spell 315 9112
spelled 35121 49:17
spelling 3519
spoke 15125 2812

spoofed 39:19
51115,18

SSL 25120
stage 1213
STAMCO 17117
standard 58113

start 1111920:11
32125 3312 4317

started 617 1016,7
19:22 21118

starting 36121
42123

State 314 611819112

statement 61124
6215

States 2118 2315
37124

stay 7:10 13:23
45115

staying 46125

 

Strike 8:221715
structure 8110
stuck 11:13

studies 618 715

study 616,7 819
33118 55117

stuff 1516 21122
2612 4316

subnet 38125
subnets 38125
subpoena's 6119
subpoenaed 61:1
success 2219
successful 23115
suddenly 2316
suffered 19110
suggest 59116
summarize 5120
summarized 2515

summarizing
56118

summary 4019
46117 4913 50117

Sun 5514 6111,2
62121

support 911,2,20
supposed 4314
supposedly 4314
Surprising|y 23122
swap 31125

Swindlehurst 312,
6,10,13 5119

SWO|‘|"| 312

system 19121,23
21117 25116,18
27110

systems 9171314,8,
10,11 1413 26120

talk 31110,16 3412

talked 1615 3119,24
3215 62123,25 6314

talking 4:14 10:20
31117 34122

talks 37116

Tape 1214

tax 61114
tax-wise 10:24
Tech 17119
technical 45112,13
Technica||y 5114

technology 912
121814:18 31:8,14,
19 32:3 5819

tells 37111,14 3914
TELUS 38:8

ten 818 9125 1011,18
28111

tend 5612
term 813

terms 21125 26114
3218 57110

tested 7121
testified 3:3,22
testimony 59110
testing 26120
theft 19:18
thereabouts 22115
thief 231154517

thing 71221415,16
19120 2119 25111
32:18 52:21 54112
62114

things 41171515,13
25112,19 3218 53122
55112

thought 712 29:14

32117 33115 3517
38120 4413,22 46111
48111 55:22 61120
63117

timeline 101120119
times 1912
Toad 8115

today 4112,24 5111
14122 1816 32116
5519 5817,17 63122

today's 3111

told 2013 27111
32110

Tool 17117
tools 57118 60119

top 3612 43:19 46;2
47;13

topic 19124
town 10:18
toys 60119
trace 52121
tracing 23:17

track 21122 22117
2316,10 2411,15
36118 3811461119

tracking 22:9,18
2314 28:19 38121
42120 49:1 5019,16

tracks 23116
trade 17111

Trader 9116,24
11120

trades 12122
traditional 7:19
traffic 23121

trail 23:7,18
transcript 63124
transcript's 49119

transfer 15123 2018
2113 2217 2514 33116

travel 3915 4416
trends 7116
trouble 25117 6113

Trust 5514 6111,2
62:21

tune-up 1412
twisting 1712

two-and-a-half-
page 39117

type 63122
types 2516
typically 13120

U

uh-huhs 4117
undergone 18116

understand 416,22,
25 2117 2716 30117
38117 39:3 44115
53115

understanding
30121

unique 53:13
United 2118
universities 618

University 5:25 611
1211

unprofessional
4815

update 1319
updating 1416
upgrade 13:13
upper 41120
upshot 2617
user 1414 5313
usual 25119

 

 

Calgary/Edmonton Independent Reporters
www.indreporters.com

8 Index: somebody‘s-usual

Case: 1116-Cv-O7619 Document #1 93-4 Filed: 11/26/18 Page 26 of 26 PagelD #1888

LANDALE SIGNS AND NEON -v-
RUNNION EQUIPMENT and JOHN DOE

Neil Edward Swindlehurst - 1
July 20, 2018

 

V

valid 29:16 3012
4819,23

vanishing 9121
varied 12118
vast 11124
verged 19124
verify 14110
versus 412
Virgin 2312
virus 18122
visit 131201411

W

walking 39111
wall 52118
Wanda 517

wanted 3113,5
42:18

watch 7124
ways 57120
web 57114

Wednesday 2019,
16,20 21113 2216
27118,20 2915 49:15

week 13:19
weird 2414
western 918
whatever‘s 1319

whereabouts
12112

Willie 45:24 48118

2514 2915,13 33116,
24 54:25 5518

wire-transfer 3315
36110 41118 44123
45120

wire-transfer-of-
funds 1915

wiring 20113,15

 

Wire 15123 2018 2217

34125 35123 40110,
21 41:23 42121
49120 50112,20

wood 1213

word 35117 5016
59119

wording 29:20

work 7114 9123 1119,
1617:8,9,16,19 2215
2513 5517

worked 9:4,6 11114,
20 1211 ,24

worker 12120
works 22124
worth 55:22
write 51110

writing 1515 3616
5013 51117,20,21

written 44:12,18
51111 59111

wrong 2417 35121
wrote 41115

Y

yahoo 4314,17,21,
25 4411,3,21 4712,24

48112,19 5912,7,15,
17,23

yahoo.ca 47117

yahoo.com 43121
4816

years 515 818 9:8,25
1011111221212,14

yesterday 14124
33118,24 3413,9

 

 

Calgary/Edmonton Independent Reporters
www.indreporters.com

9 Index: valid-yesterday

